internal_revenue_service appeals_office one cleveland center e ninth street cleveland oh number release date date a b certified mail dear department of the treasury person to contact employee id number tel fax in re form required to be filed ein cc tax period s ended vil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc as exempt from federal_income_tax under sec_501 effective date it is determined that you do not qualify our adverse determination was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as required in sec_501 you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose furthermore you also operated for the benefit of private interests treas reg c -1 d ii r c sec_501 precludes federal_income_tax exemption if net_earnings inure to the benefit of private shareholders or individuals contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on the form indicated above for tax periods beginning on and after date for any open tax years file your return with the appropriate internal_revenue_service center per the instructions of the return st this determination under the declaratory_judgment provisions of if you decide to conte code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c of the code d assessments of any taxes due will not be delayed processing of income_tax returns an should a petition for declaratory_judgment be filed under sec_74 you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse jegally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice of deficiency’ for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter karen a skinder appeals team manager enclosure notice helpful contacts for your notice_of_deficiency internal_revenue_service department of the treasury date date taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely case manager enclosures publication publication report of examination letter rev catalog number 34809f form 886-a examination_report of xxxxx attached to 30-day_letter the examination of xxxxx xxxxx hereinafter referred to as either xx xxx or xxxxx or sometimes as the organization is a xxxxx non-stock corporation allegedly organized to provide educational_services to the public xxxxx filed forms information_return of an organization exempt from income_tax under sec_501 on a calendar_year end for taxable years xxxxx see attached forms as exhibit j on date the internal_revenue_service hereinafter referred as either irs or service issued a letter of examination for the year ended xxxxx for the purpose of determining whether xxxxx is an organization exempt from income_tax under sec_501 see attached exhibit attached to the examination letter was a detailed list of documents requested by the service from xx xxx in order to commence the examination see attached in exhibit the irs subsequently extended its examination of xxx xx to include xxxxx’s activities in the years and during the course of its examination the irs issued document requests see attached summonses see attached listing of these requests as exhibit also the irs issued listing of summonses issued for xxxxx in exhibit related to xxxxx activities and conducted numerous contacts of individuals vendors regulatory authorities and industry lexxxxxers this report details the service's findings resulting from its examination of xxkkx form 886-a examination_report of xxxxx attached to 30-day_letter tax years ending xxxxx _ issues presented whether xxxxx is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a b c d whether xxxxx is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of xxxxx activities are in furtherance of a non-exempt purpose whether any part of the net_earnings of xxxxx inured to the benefit of any private_shareholder_or_individual whether xxxxx was operated for the purpose of serving private rather than public interests form 886-a examination_report of xxxxx attached to 30-day_letter background information the precursors to xxxxx xxxxx xxxxx the credit counseling industry and the formation of clone xxxxx companies including xxxxx xxxxx sometimes referred to as xxxxx was formed as a clone sometimes referred to as xxxxx a credit counseling entity of xxxxx organization formed by xxxxx ' xxxxx is one of clones of xxxxx formed between xxxxx see exhibit for the us senate report that illustrates the kxxxx referred to in this report as the xxxxx ‘clones all of these entities were formed by family friends and or business associates of xxxxx as discussed in greater detail infra xxx xx a former employee of xxxxx was instrumental in founding and operating xxxxx xxxxx was the original company whose business model and practices were co-opted into clone organizations the common operational element in xxxxx and its clones was the use of xxxxx’s for-profit company xxxxx subsequently named xxxxx in xxxxx for back office service customer service see the operations in which large amounts of fees were paid_by xxxxx and its clones us senate report in exhibit and xxxxx bankruptcy examiner’s report in exhibit when xxxxx was formed in xxxxx its mission allegedly was to provide credit counseling and educational_services to consumers with debt problems however xxxxx quickly became involved in aggressively marketing to and establishing debt management plans for consumers with credit card debt accordingly xxxxx’s primary activity was the operation of a large call center in xxxxx along with offices in xxxxx and in xxxxx for a period of time whose function was to enroll consumers in debt management plans as a result of xxxxx’s aggressive advertising large lead inventories were being generated by xxxxx see exhibits and in which xxxkx states that she distributed xxxxx leads to xxxxx spin-off ccas including ' xxxxx a native of xxxxx and a graduate of the university of xxxxx founded xxxxx through nominees including his wife xxxxx and the wives of his friends business associates xxxxx controlled and participated in xxxxx's activities in xxx xx through xxxxx see attached exhibit as well as exhibit excerpts from xxxxx’s deposition ownership in credit counseling and loan companies xxxxx substantial experience in the debt consolidation industry many of his high school and college friends became his close business associates in virtually all of his endeavors including xxxxx xxxxx through his employment at and debt management plan sometimes referred to herein as a dmp ’ is a tool used to restructure unsecured debt restructuring debt through a dmp allows a consumer to consolidate unsecured debt ostensibly lower his interest rates and monthly payments obtain re-aging of his debts and or curtail collections calls penalties and over-limit fees typically under a dmp a consumer signed a contract agreeing to make monthly payments to the credit_counseling_organization which then made arrangements with the consumer’s end-creditors and distributed payments to them xxxxx and the subsequent clone organizations including xxx xx then charged consumers an initial contribution fee and monthly processing fees form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx ’ due to the need to service the surplus time-sensitive lead inventories clone credit counseling organizations were formed by loyal close business associates friends and family of xxxxx these loyal associates to xxxxx contracted each clone cca via fulfillment agreements to have its back office services to be conducted by xxxxx xxxxx’s for-profit company ’ over years millions of dollars in fees were funneled to xxxxx by xxxxx and its clone ccas see the senate report in exhibit xxxxx and xxxxx executed separate fulfillment agreements with xxxxx whereby xxxxx provided back office administrative fulfillment functions in which xxxxx and eventually xxxxx also paid substantial fees to xx xxx for these services accordingly xxxxx handled all communications with consumers enrolled in dmps and the consumers’ creditors including setting up repayment terms fielding inquiries from the consumers making outgoing calls to creditors updating the consumer’s information collecting payments from the consumer other than the initial contribution_payment and disbursing payments to creditors in addition to distributing payments to creditors xxxxx solicited fair share contributions from credit card companies the term fair share refers to a payment made by the credit card companies who are receiving payments pursuant to a dmp typically credit card companies pay a fair share which is a stated percentage of debt to credit counseling organizations that set up dmps the amount_paid is determined by each creditor in advance credit card companies generally will only make fair share payments to organizations recognized as exempt under sec_501 of the internal_revenue_code xxxxx collected and disbursed ‘ ‘fair share payments to xxxxx as stated the xx xxx business model was duplicated in clone credit counseling organizations with the assistance of xxxxx xxxxx and other xxxxx companies staff and documents from xxxxxx start-up loans from xxxxx’s company xxxxx and dmp leads from xxxxx were co-opted to start xxxxx leads are defined as information on a potential client who could enter into a debt management plan ‘ initially xxxxx used its own employees to conduct what can be referred to as back office account management functions which chiefly are administrative operations to implement and maintain payment processing and accounting and negotiations with creditors for consumers on a dmp however in xxxxx incorporated a wholly- xxxxx less than three years after xxxxx commenced operations owned for-profit corporation xxxxx xxxxx’s back office account management functions were transferred to xxxxx pursuant to an asset purchase agreement sometimes referred to as xxxxx or xxxxx and xxxxx and xxxxx fulfillment agreement terms are similar if not exact see xxxxx fulfillment agreements from the federal trade commission files in exhibit and the xxxxx fulfillment agreements with xxxxx xxxxx in exhibit l1 these fulfillment agreements also provide that if xxxxx or xxxxx defaults on the agreement xxxxx has the right to take over all of the dmp clients and collect from them including the fair share payments according to the fulfillment agreement upon default xxxxx would be able to collect the fair-share payments via transferring the dmp to another c xxxxx client cca ie a cca that xxxxx also has contracted with via a fulfillment agreement form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx’s historical corporate information xxxxx was formed on xxxxx as a non-stock corporation in the state of xxxxx under the name xxxxx hereinafter xxxxx see the articles of the articles of incorporation assert that the incorporation attached as exhibit organization’s purpose is to assist indigent debtors in improving their finances through educating them as to better means of managing their money and seeking for them if appropriate an extension or other reorganization of their debts the articles of incorporation bear the signature of xxxxx xxxxx’s attorney subsequently on xxxxx xxxxx changed its name to xxxxx hereinafter on xxxxx the xxxxx see articles of amendment as attached on exhibit corporate name xxxxx was changed again to the organization’s current name see the articles of amendment as attached on exhibit per the xxxxx documents filed with the state of xxxxx department of assessments and taxation the articles of amendment filed on xxxxx bear the purported signatures of xxxxx as president while the amendment filed on xxxxx bears the signature of xxxxx as president authorizing the corporate name changes on or about xxxxkx xkxxx now xxxxx submitted a form_1023 application_for recognition of exemption under sec_501 of the internal the irs the form_1023 bears the purported signature of xxxxx as revenue code to president of the organization see the attached complete form_1023 with all attachments as exhibit the organization was granted exemption from federal_income_tax by the irs under the provisions of sec_501 by a letter dated kxxxkx xxkkx is located at xxxxx xxxxx xxxxx was founded by xxxxx who had formerly been an employee of xxxkkx form_1023 application representations in the form_1023 application part ii line xxxxx stated that it was formed to help reduce personal bankruptcy by i educating the public about personal money management skills and ii assisting predominantly low-income individuals with their financial problems to accomplish these objectives xxxxx indicated in its form_1023 application that it planned to engage in three main activities asserted activity public information according to statements made in the form_1023 application xxxxx planned to prepare videos pamphlets and other educational materials on budget buying practices and the sound use of consumer credit and to disseminate this information to the general_public these materials were to be provided free of charge to religious organizations civic groups labor unions businesses and educational organizations in addition to the provision of educational materials the form_1023 also indicated that xxxxx planned to conduct financial planning workshops form 886-a examination_report of xxxxx attached to 30-day_letter by providing knowledgeable speakers free of charge to these groups according to its form_1023 application xxxxx’s principal targets for this activity would be lower-to- middle income families after the first year the organization expected this activity to comprise of its time asserted activity counseling the application further states that trained financial counselors would provide personal financial counseling on budgeting and the appropriate use of consumer credit to consumers according to the application these individuals would also receive copies of the public information discussed above xxxxx indicated that it expected a substantial number of its clients to be low-income referred to them from clergy employers labor unions creditors finance companies and creditors the organization stated that it expected that this activity would constitute approximately of its time asserted activity budget plan the third activity described in the form_1023 application was making a budget plan available to its clients the activity was described as follows as part of the counseling program clients will receive information about the availability from xxxxx of budget plan services under the program xxxxx indicated that it would intercede with creditors in order to persuade them to accept partial periodic_payments according to the form_1023 the clients would make fixed payments to xxxxx who in turn would disburse these funds to the creditors the organization indicated that a maximum of or less of its counselors time would be devoted to budget plan preparation expected source of funding according to the form_1023 application xxxxx expected more than two-thirds of its revenue to come primarily from creditors participating in the budget plans with some contributions coming from religious groups civic groups labor unions businesses and educational organizations who would be participating in the public information activities xxxxx claimed in its application that revenues in the form of fees would be charged to financially able clients who participate in the budget plans the anticipated fee would be dollar_figure per month per creditor per client to a maximum fee per client of dollar_figure per month according to the application xxxxx planned to charge fees to non-indigent clients described as those with incomes above government poverty thresholds for the budget plan service however xxxxx asserted that the fees would be waived or reduced for indigent clients and no clients would be denied budget plan service if unable to pay xxxxx expected that approximately of its revenue would come from client fees xxxxx indicated that at least half of the creditors were expected to make a fair share contribution of - of each monthly payment the breakdown of the budget figures in the form_1023 supplemental information section showed that expected fair share revenue would constitute and of the organization’s total revenue forthe years respectively the form_1023 application also stated that xxxxx would not charge any initial administrative fee for the budget plan clients and20__ form 886-a examination_report of xxxxx attached to 30-day_letter expected source of clients and criteria for participation according to the form_1023 application part ii line xxxxx planned to reach those who need financial assistance through periodic mailings to clergy employers labor unions finance companies and creditors the form_1023 application also stated that xxxxx planned to place small advertisements in the yellow pages and other local media but its principal method of publicizing its services would be through its financial and budgeting workshops according to the form_1023 application no criteria would be utilized in selecting individuals for the one-on-one budget counseling sessions or the workshops other than the person’s willingness to attend the workshops and counseling sessions and also to complete a detailed financial questionnaire for the counseling session xxxxx indicated that participants in the budget plan would be expected to be in a position to pay a minimum of of their total debt each month since most creditors require this amount board membership in the form_1023 application the members of the board_of directors were listed as follows xxxxx - president treasurer director xxxxx - secretary director xxxxx -- vice president director the application further states that xxxxx would serve as chief administrator and would assist xxxxx with the conduct of workshops the application represented that counseling and budget plan development work would be done by xxxxx and a full-time budget counselor to be hired the application package may have shown the purported signature of xxxxx the form_1023 application included the organization’s by-laws article i clause of xxxx x’s by-laws state that a majority of the board shall consist of independent public representatives a director shall be considered independent if he or she is not a disqualified_person as that term is defined in sec_4946 of the internal_revenue_code a director shall be considered a representative of the public if he or she is a member of any group or organization which may have an interest as referral source prospective client or otherwise in the corporation’s services see the by-laws in the application in exhibit form_1023 filing the form_1023 application package was prepared and filed by xxxxx’s attorney xxxxx xxxxx handled the entire incorporation and exemption application process for xxxxx see exhibit for copy of articles of incorporations showing signature of xxxxx and his law firm named for mailing purposes copy of irs correspondence being mailed to xxxxx also see exhibit for see exhibit for form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx’s deposition page in which he indicated that the form_1023 application was prepared by xxkxx because xxxxx received an advance_ruling under sec_501 and sec_509 as a publicly_supported_organization it filed a form 872-c consent fixing period of limitation upon assessment of tax under sec_4940 of the lr c which allows the irs to solicit information on public support and determine if xxxxx meets the qualifications of a non-private foundation under sec_509 the form 872-c bears the purported signature of xxxxx as president of xxxxx see exhibit subsequently on xxxxx the irs received the form_8734 support schedule for xxxxxvance ruling period signed by xxxxx’s chief financial officer xxxxx as gross see exhibit xxxxx listed most of its revenues from receipts from admissions merchandise sold or services performed or furnishing of facilities in any activity that is not a business unrelated to the organization’s charitable listed as gifts grants and contributions for etc purpose with the exception of dollar_figure and and investment and other income of dollar_figure respectively see form_8734 in exhibit and dollar_figure for20 -20' the examination of xxxxx’s activities facts xxxxx board members officers directors and key employees board minutes forms per the information set forth on the forms filed with the irs since inception the individuals who have served as the directors and officers of xxxxx are as follows see attached part v or forms for as exhibit xxxxx president xxxxx secretary xxxxx vice president xxxxx director xxxxx president xxxxx secretary xxxxx vice president xxxxx director form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx president xxxxx secretary xxxxx vice president xxxxx director xxxxx president xxxxx secretary xxxxx vice president xxxxx was listed in the forms as director but the board minutes provided did not list him as a director or officer see the minutes in exhibit key employees and founder xxxxx hereinafter xx xxx was the founder of xxxxx see the testimonies of current executive director xxxxx on deposition page as exhibit xxxxx xxxxx coo deposition page as exhibit xxxxxx current president of xxxxx and controller of xxxxx deposition page and in exhibit and xxxxx the wife of xxxxx in exhibit xxxxx also stated that he founded xxxxx see his deposition in exhibit xxxxx remained in a controlling capacity through june see xxxxx the executive director hired by xxxxx in testimony in exhibit xxxxx testimony pages exhibit and xxxxx deposition page in exhibit xxx xx ran weekly regular managers’ meetings to dictate expectations and procedures see xxxxx deposition on page in exhibit and xxxxx testimony in exhibit xxxxx removed himself as an employee at the end of but hired himself as a consultant for xxxxx immediately after employment see xxxxx deposition on page exhibit xxxxx testimony in exhibit and xxxxx deposition on pages exhibit xxxxx controlled all decisions including purchases marketing and sales procedures see xxxxx testimony in exhibit xxxxx installed xxxxx as executive director despite having no apparent authority to do so see xxxxx deposition on page as exhibit and xxxxx testimony in exhibit no officer director or employee of xxxxx supervised xxxxx’s actions or decisions see xxxxx deposition page in exhibit xxxxx deposition in exhibit and xxxxx deposition in exhibit the consulting agreement with xxxxx was finally terminated in june by xxxxx the new executive director see xxxxx deposition page in exhibit xxxxx now deceased and his estate xxxxx lawsuits refer to his estate as the defendant in litigation is currently being sued by xxx xx for misappropriating funds for his personal and private benefit while in control of xxxxx the complaint see exhibit alleges xxxxx was in control through see page numeral of the complaint reads in part defendant xxxxx xxxxx is an individual form 886-a examination_report of xxx xx attached to 30-day_letter residing in xxxxx xkxxx at xxxxx at all times relevant to xxxxx's claims against xxxxx xkxxx was acting either as executive director of xxxxx or as a consultant exercising managerial control of xxxxx's day-to-day operations selection of board members all of the board members selected through xxxxx were put in place by xxxxx the original board_of xxxxx xxxxx and xxxxx were asked personally by xxxxx to serve as board members to start his business see xxxxx testimony in exhibit xxxxx testimony in exhibit and xxxxx testimony in exhibit xxxxx was the girlfriend and future wife of xxxxx and xxxxx and xxxxx were close personal friends of xxxxx xxxxx and xxxxx testified that they had absolutely no activity as a board member for xxxxx they did not attend meetings nor were they privy to any of the activities of xxxxx see kxxxxx testimony exhibit and xxxxx exhibit xxxxx the president of xxxxx in xxxxx and xxxxx was also installed by xxxxx see xxxxx’s testimony in exhibit xxxxx instructed both xxxxx and xxxxx to sign documents to utilize their signature as the corporate signature of xxxxx see xxxxx testimony in exhibit and xxxxx in exhibit xxxxx had no authority in his entire board membership tenure over any xxxxx decisions or activity xxx xx stated that xxxxx gave all directions xxxxx another board member in xxxxx was contacted numerous times during the examination and failed to agree to an interview by the irs xxxxx stated that he did attend infrequent board meetings of xxxxx see his testimony in exhibit xxxxx was flown in from xxxxx to xxxxx or another meeting location xxxxx could not recall any discussions of xxxxx matters at these meetings xxxxx did state that he did see some budgets late in his tenure around but never made a decision as a board member xxxxx does not remember conducting any due diligence for the selection of xxxxx as a back office service provider xxxxx stated that his companies xxxxx and xxxxx did receive leads for potential clients from xxxxx and xxxxx kxxxx said the board approved the leads to be sent see his testimony again in exhibit xxxxx and xxkxx personally exchanged leads for undisclosed amounts of money see xxxxx testimony in exhibit which stated that xxxxx would compile the listings for xxxxx and receive large amounts of money for the list in an envelope xxxxx corporate minutes a summary of xxxxx corporate minutes from xxxxx see attached as exhibit discloses the following on xxxxx pursuant to a written consent of directors in lieu of meeting the following actions were taken form 886-a examination_report of xxxxx attached to 30-day_letter a articles of incorporation filed with the department of assessments and taxation was appended to the minutes b bylaws regulating the conduct to the business and affairs of the corporation were adopted c the following officers were elected until a successor was elected - xxxxx president treasurer xxxxx vice-president and xxxxx secretary d the official seal was adopted e officers of corporation were authorized to open and maintain appropriate accounts for the deposit and dispersal of funds f officers were authorized to reimburse those persons who expended sums for the organization of the corporation for reasonable charges and expenses g officers were authorized to take all action necessary and appropriate to rent or purchase office space execute contracts purchase corporate books and ledgers open depository accounts and to commence the business of the corporation f fiscal_year of corporation to commence january and conclude december i regular meeting of the board_of directors to be held each year at 00am on the first day of march in each year j officers authorized and directed to take all necessary actions to cause the corporation to be recognized and maintained exemption under c of the code k corporate name changed to xxxxx and officers authorized to amend the articles of incorporation the minutes were signed by xxxxx xxxxx and xxxxx on xxxxxx the directors of the corporation took the following actions by written consent in lieu of meeting by unanimous vote at a special meeting of the board a consideration of the out-sourcing proposal - it was proposed that the corporation approve and ratify the out-sourcing of the corporation’s budget plan a for-profit corporation copy of draft administration services to xxxxx contract appended to the minutes the board considered the following data and information among others a a report prepared for visa which recommended ‘that credit counseling agencies concentrate on their core service of counseling clients and that they out-source their back-office and budget plan operations to third parties b the proposed arrangement with xxxxx financial savings to the corporation over the cost of administering the client budget plans in house or out-sourcing the work to other third parties an analysis of projected in-house costs and the costs of comparable services from other outside providers including an oral proposal from a xxxxx debt processing company of dollar_figure per client per month disclosed that the proposed arrangement offers significant savings to the corporation over any other with xxxxx known alternative should produce substantial the following resolution is hereby adopted -ll- form 886-a examination_report of xxxxx attached to 30-day_letter whereas it is deemed in the best interests of the corporation that the back- office and budget plan administrative services of the corporation be out-sourced to another entity and whereas the terms and conditions of the proposal presented to the are found to be preferable to competing proposals corporation by xxxxx presented to the corporation it is therefore resolved that the terms and conditions of the outsourcing proposal presented by xxxxx are hereby ratified and approved and it is futher resolved that the appropriate officers of the corporation are hereby authorized and directed on behalf of the corporation to cause the reflecting the terms corporation to enter into a written contract with xxxxx and conditions of the proposal presented to the corporation and the draft contract appended hereto with such non-substantial changes as may seem to them to be appropriate and in the best interests of the corporation and to cause such contract to be implemented according to its terms the minutes were unsigned on xxxxx the directors of the corporation took the following actions by written consent in lieu of meeting by unanimous vote at the annual meeting of the board a election of directors and officers - the following persons were elected until his or her successor is elected and qualifies - xxxxx director president and treasurer xx xxx director and vice president xxx xx director and secretary b ratification of actions - all actions of the directors and officers of the corporation taken in good_faith in the best interest of the corporation since date are hereby ratified adopted and approved the minutes were signed by xxxxx and xxxxkx on xxxxx the directors of the corporation took the following actions by written consent in lieu of meeting by unanimous vote at the annual meeting of the board a election of directors and officers - the following persons were elected until his or her successor is elected and qualifies - xxxxx director president and treasurer xx xxx director and vice president xxxxx director and secretary b ratification of actions all actions of the directors and officers of the corporation taken in good_faith in the best interest of the corporation since date are hereby ratified adopted and approved the minutes were not signed on xxxxx the directors of the corporation took the following actions by written consent in lieu of meeting by unanimous vote at the annual meeting of the board form 886-a examination_report of xxxxx attached to 30-day_letter a articles of amendment - the corporations articles of incorporation to be and to create amended to change the name of the corporation to xxxxx two class of members one class consisting of clients of the corporation and the second consisting of the directors the minutes was signed by xxxxx xxxxx and xkxxx on xxxxx the board_of directors took the following actions by written consent in lieu of meeting by unanimous vote at a special meeting a election of director and officer b the resignation of xxxxx as president treasurer and director herby acknowledge ratified and accepted xxxxx is hereby elected to those positions to serve in his place and stead until her successor is elected and qualified the minutes were signed by xxxxx and xxxxx original board member involvement lack thereof as noted earlier in this report xxxxx’s proposed activities were outlined in detail in its application_for exemption filed with the irs in march and referenced some activities that were to be conducted by members of xxxxx’s board_of directors on page of the supplemental information form of the application see attached as exhibit a footnote indicates that xxxxx would not begin operations until after it received exemption and that budget figures for were based on the assumption that operations would begin on date based on this footnote the examination team concluded that at the time the application was submitted xxxxx had no employees except for its founders who were listed as officers and directors in order to determine whether the activities presented in the application represented the expectations or an accurate account of how the organization intended to operate the examination team interviewed the purported founders of xxxxx as discussed below the individuals who are listed in the form_1023 application and various corporate documents as founders officers and directors have claimed in their testimonies that they never attended or participated in any meetings before the application was filed or after xxx xx commenced operations see the testimony in attached exhibit for xxxxx and exhibit for xxxxx xxxxx also stated that she did not sign some documents that purportedly bear their signature and signed some documents at the request of xxxxx without knowledge of their contents see xxxxx testimony in exhibit organization would be formed or organized they never discussed or planned the activities that xxxxx would conduct and that they never discussed reviewed or had any knowledge of the information that was presented in the form_1023 application see exhibit sec_21 and sec_24 they also state that they were not aware of the various roles that were attributed to them in the application including those relating to workshop and counseling activities and that they were never involved in the operations of xxxxx the founders also indicated they never discussed how the form 886-a examination_report of xxxxx attached to 30-day_letter with the exception of xxxxx’ month employment with xxxxx before or after it became operational see exhibit sec_2 and both of the purported founders of xxxxx xxxxx and xxxxx testified that they had no prior credit counseling experience or financial or business experience xxxxx was the fiancé and eventual wife of xxx xx the founder of xxxxx xxxxx stated that she never attended any board meetings or any other functions of xxxxx stated that xxxxx business was the business of xxxxx xxxxx xxxxx her eventual husband and that she was asked to sign documents by him stated that she did not know the contents of the documents nor did she read the documents prior to signing xxxx x and she was not given an’explanation of why she needed to sign xxxxx signed them at the request of her fiancé _ the application_for exemption form_1023 was purportedly signed by xxxxx xxxxx has claimed that she did not sign the form_1023 as president however application she has further indicated that she may have been asked that her name be used for corporate documents by her late husband xxxxx to start xxxxx kxxkx she was asked by her husband to be on the board but never attended meetings nor did she have any knowledge of the business or perform any duties for xxxxx she had never met xx xxx who was involved in the application process she has never met or heard of xxxxx another initial board member and only knew of xxxxx as his sister’s boyfriend in advertising marketing and solicitation activities identified during examination xxxxx was extensively involved in the telephone solicitations of consumers to participate in its debt management program or debt management plan hereinafter dmps a debt management plan or dmp which was only available to individuals with unsecured debt allowed a consumer to make one consolidated monthly payment to xxxxx for disbursement to the consumer’s various creditors most creditors generally offer reduced interest rates to consumers who pay through a debt management program an example of how a typical dmp in the year worked is as follows the consumer ha sec_4 creditors the consumer’s proposed monthly payment is dollar_figure computed based on debt load and guidelines established by the creditors the dollar_figure is the monthly in addition to the amount for the creditors amount that will be disbursed to the creditors the consumer pays a monthly fee of dollar_figure for a total monthly payment of dollar_figure according to the dmp agreement the client agree to make a voluntary monthly contribution of six- dollars dollar_figure per account that xxxxx is handling or a total sum of dollar_figure monthly whichever is greater thus for this example the monthly contribution is computed as follows creditor payments processed per month at dollar_figure each x dollar_figure dollar_figure monthly consumer processing fee monthly fee would be dollar_figure the consumer is also charged a one-time contribution of dollar_figure the one-time contribution amount is equivalent to one of the consumer's monthly payment including the monthly processing fee xxxxx keeps the one-time since the minimum of dollar_figure is greater than the dollar_figure the client - form 886-a examination_report of xxxxx attached to 30-day_letter contribution and all subsequent monthly processing fees see exhibit ed- for a copy of the client information sheet based on records and information provided by xxxxx records provided by third parties and interviews conducted with third parties xxxxx engaged in a number of advertising and marketing activities during the years xxxxx and xxxxx specifically xxxxx utilized radio and internet ads to advertise its services xxxxx’s clients were primarily procured through the process of lead generation a lead is a consumer response to an advertisement or promotion in which the consumer has provided a name address phone number and has a minimum of dollar_figure in unsecured debt the leads were then used by xxxxx counselors hereinafter referred to as employees to contact the consumers with regards to xxxxx’s services in its response to idr deb- see exhibit ed-2 which requested information on all media type vendors and related expenses that were associated with lead generation xxxxx indicated that it advertised using principally radio and internet banner ads xxxxx outsourced most of its advertising functions relative to radio and internet advertisements to xxxxx xxxxx also used other vendors whose advertising services addition to xxxxx were procured through xxxxx through these vendors xxxxx used radio stations to conduct advertising campaigns the radio stations were given copies of xxxxx scripts both in second and second versions for advertisement purposes _ a for-profit company owned by xxxxx in indicated below is a summary of its advertising marketing activities used to promote its services per xxxxx xxxxx amount see exhibit ed-3 totaling dollar_figure letter dated xxxxx in xxxxx purchased leads from xxxxx facilitated the billing and collection of this radio in xxxxx xxxxx entered into an agreement with xxxxx for_the_use_of radio on a per-inquiry basis to generate credit-counseling leads for xxxxx use according to the agreement xxxxx would provide xxxxx exclusive direct marketing radio advertising service using radio stations networks and other radio programming services xxxxx was billed for each billable inquiry defined as any caller with a minimum of dollar_figure of unsecured debt who requested information from see exhibit ed-4 for xxxxx and provide their name address and phone number copies of leads advertising agreements a typical radio commercial for xxxxx on a script dated see attached as exhibit ed-5 consisted of the following does it seem like your credit card balances aren’t getting any smaller if your interest rate is over 18-percent it could take you more than years to pay off if you can’t get ahead now there’s a non-profit organization to help that debt form 886-a examination_report of xxxxx attached to 30-day_letter you- even if you’re not a homeowner even if you’re way behind in your payments it’s called xxxxx call them pincite xxxxx negotiates with your creditors for you they can reduce your monthly payments by as much as 50-percent xxxxx can help you pay off your debts in little as one quarter of the time you could on your own and you'll make just one lower monthly payment if you’re over two-thousand in debt call xxxxx now to receive a free debt consultation obligation it’s completely confidential and there is no it’s hard to pay off high-interest-rate debts to make a real dent yo call xxxxx now that’s need help an example of a thirty second spot dated is as follows do you feel like your debt problems are beyond help now there’s a non-profit organization that can help you reduce your monthly payments as much as percent your payment if you have more than two-thousand dollars in debt call xxxxx now for a free debt consultation not available in all states call it’s called xxxxx xxxxx can help reduce or even eliminate consolidate your bills into one lower monthly interest rates and they’ of scripts for radio advertisements lead summary and billing reports that’s see exhibit ed-5 for copies internet campaigns in xxxxx also generated leads for xxxxx by conducting an internet advertising campaign the campaign featured a banner advertisement on the internet on a cost-per-click basis according to xxxxxs inc the advertisements that ran on the internet were banner advertisements that linked consumers who clicked on the banner to xkxxx’s website as described in a memo dated date the advertisements were simple text ads that cycled through two or three panels that said something like xxxxx click here see exhibit ed-3 for copy of memo print xxxxx also conducted a print campaign for xxxxx in the tv guide which ran in the xxxxx issue thought it was too expensive the text of the advertisement was as follows the campaign was discontinued because xxxxx reduce or eliminate interest rates reduce monthly creditor payments consolidate numerous bills into one easy payment eliminate late charges and over-the-limit fees free consultation see exhibit ed-5 for a copy of the print advertisement form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx also purchased leads from various lead generation companies that generated leads through a series of campaigns done via the internet the campaign primarily consisted of advertisement banners placed on various websites to attract individuals interested in debt consolidation by clicking on the banners the consumer was provided a form to provide information such as name amount of debt etc lead generation companies generally sell such leads on the market to buyers xxxxx purchased leads from several lead generation companies according to the response to idr deb-18 xxxxx paid a total of dollar_figure for advertising and leads for the year xxxxx which represented approximately of xxxxx’s total expenditures see exhibit ed-6 for copy of idr response according to amemo from xxxxx in20 xxxxx purchased leads from xxxxx totaling dollar_figure expenses of dollar_figure dollar_figure for20 respectively see exhibit ed-3 the income statement for _ listed total advertising represent and of xxxxx’s overall expenditures see exhibit ed-50 for income statements income statement listed an amount of leads advertising expenses the 20' and20' enrollment of consumers in dmps by xxxxx’s employees employees’ qualifications and training leads that were acquired were distributed to xxxxx’s employees for phone contact with the consumers according to information_document_request idr number deb-53 xxxxx employed and counselors in xxxxx and xxxxx respectively see exhibit ed-7 employees classified as counselors represent and of xxxxx overall staff for xxxxx and xkxxx respectively classified as counselors and floor managers represent an average of of xxxxx overall staff for the years under examination employees see exhibit ed-8 for percentage worksheet the position description indicated the following data for a credit counselor see exhibit ed-9 for copy of position description job title - credit counselor department - sales reports to sales manager the position description for xxxxx’s credit counselor listed the following duties and responsibilities makes a large volume of outbound phone calls to contact potential customer sec_1 provides detailed information about xxxxx and about its debt consolidation program communicates the benefits and features of the program as they will benefit the customer forward an application to the customer to ascertain relevant creditor information form 886-a examination_report of xxxxx attached to 30-day_letter consults pre-negotiated creditor guidelines to arrange for payments adjustments so that the payments are feasible for the client and agreeable to creditors calculates the amount of unsecured debt to create a payment plan and estimates the time needed for debt repayment opens account for the client keeps record of account activity the qualifications for the position were listed as follows no prior experience training is necessary for the qualifications to perform this job successfully an individual must be able to perform each essential duty satisfactorily the requirements listed below are representative of the knowledge skill and or ability required education and or experience position of financial consultant language skills correspondence and memos ability to write simple correspondence ability to effectively present information to clients and communicate with other employees mathematical skills with the use of a calculator must be able to add subtract multiply and divide in all units of measure ability to apply common sense understanding to carry out reasoning ability detailed but involved written or oral instructions ability to deal with problems involving a few concrete variables in standardized functions ability to read and comprehend simple instructions short the position description also listed several competencies such include the following a oral communication - speaks clearly and persuasively in positive or negative situations quantity - meets productivity standards strive to increase productivity works quickly a it appears that the position description may have been changed at a later date to change the department from sales to credit counseling and the report to field from sales manager to manager the qualifications for the position were also removed as well as the competencies in the personnel file folder for xxxxx a basic job description of a financial counselor was included in the file and states the following financial counselor- provides credit counseling to individuals and families in need of financial assistance to make a large volume of outbound calls contacting potentials clients of ours who have expressed an interest in our debt management program communicate the benefits of the service and ultimately enroll the new account skills needed must have excellent communication and organizational skills good follow up and time management skills needed light administrative duties as needed form 886-a examination_report of xxxxx attached to 30-day_letter hours mon-thurs 9am-6pm fri 9am-4am reports to sales manager compensation based salary plus incentives awarded based on sales performance the position description was attached to a fax dated xxxxx and was being sent by xxxxx one of the personnel in xxxxx’s human resource department see exhibit ed-9 for copy of faxed job description in the personnel file for xxxxx was a letter for confirmation of employment dated xxxxx which states the following this letter is to confirm the terms of your employment at xxxxx as described to you in the interview the position of financial counselor is responsible for inside telephone sales and other duties involving credit counseling at xxxxx see exhibit ed-9 for copy of letter xxxxx’s advertisement for credit counseling representatives in the classified section of a newspaper dated was labeled as sales a title which was printed at the top of the advertisement itself the advertisement contained the following - collections telemarketing and inside sales background a plus all sales people are welcome to apply dollar_figurek year attainable another advertisement printed in the gazette classified on october applications by using the following language a non-profit credit_counseling_organization located in xxxxx is seeking inside telephone sales representatives the advertisement included the following information _ bearing the title sales solicited employment a no experience necessary b no cold calling c salary up to dollar_figure to start plus bonus the organization stated that it was seeking self-driven resourceful individual with a strong desire to succeed see exhibit ed- for copies of the classified xxxxx in the personnel file folder for xxxxx a telephone questionnaire used by xxxxx was noted information solicited and provided on the questionnaire included the following _ a do you have sales experience b a certification license or prior experience in the field of counseling was required if so what type of sales have you been involved in let me give you some information regarding the position xxxxx is anon- profit credit_counseling_organization the inside telephone sales position entails calling on individuals and families who have applied to our organization for financial assistance there is no cold calling involved all sales are pre-screened inside and over the telephone see exhibit ed-11 for copy of telephone questionnaire no minimum level of education was required for applicants to be hired no form 886-a examination_report of xxxxx attached to 30-day_letter in idr deb-008 see exhibit ed- xxx xx was asked to describe any initial in response xxxxx stated the following in training that it provides to new hires xxxxx provided formal training to its financial counselors employees in other positions received training as needed on an informal as-needed basis idr deb-41 which requested information on the initial training provided to employees xxxxx indicated that its newly hired counselor underwent a three-day training program indicated that he began his employment with xxxxx in july and at that time on page of xxxxx’s received one week of training see exhibit ed-49 xxxxx indicated that the length of the classroom deposition in exhibit training was about seven business days therefore based on testimonies received it appears that employees received three to seven business days of training before they were allowed to have contact with the consumers in the interview of xxxxx then a current employee of xxxxx he in response to b a see exhibit ed- for copy of training manual in response to idr deb-41 xxxxx provided us with a copy of the training manual and other materials used in its training session the training manual consisted of the following sections credit bureaus and reports - a page document which attempts to provide employees with an understanding of credit reports and how they are used also included in this section was a one page document explaining the variations and similarities between the various credit cards ie visa master card discover card and american express arrived the consumer file is completed and submitted for processing sales process - according to the manual the sales process was broken down into six steps before a sale is complete and the counselor new leads receives credit for that sale the steps were as follows using leads employee attempts to contact consumer fax out - once the employee has successfully given the sales presentation documentation is sent to the client for completion fax in completed documentation is faxed back to employee payment set - employee contacts consumer to discuss creditor benefits and set a date for monthly payment to xxxxx follow up - once the payment was set contact with consumer was made every seven days to ensure that payment is received debt consolidation - approximately pages of information about defining secured debt and unsecured debt required information that clients must have in order for xxxxx to assist the person with their personal finances such include creditor name complete address city state and zip complete account number creditor telephone number and account balance the final page of this section provides a list of debt types that xxxxx can handle the instruction on the page to the employees reads as follows once you have established contact with the customer you must first be sure they posses the type of debt that xxxxx can handle payment in- once the payment has c form 886-a examination_report of xxxxx attached to 30-day_letter a what to do list focusing on organizational skills as well as a copy of the dmp agreement package used by xxxxx were also included in the training materials d counselor scripts the training materials also contained a section titled counselor scripts which primarily represent the scripts and job aid materials used in the the following training and used when speaking with the consumer scripts were listed as scripts to be used when speaking with the consumer a message script - used when attempting to contact a new customer a b c d a one paragraph message left for the customer to return the employee’s call sales presentation - used when the contact is established with a new customer fax out received message script - used when the consumer agreement has been faxed to customer and the employee has not received the completed forms sales close - used when the completed consumer agreement has been returned to the employee first payment procedure - used when the customer has made the first payment examples of other training materials identified in this section include the following listed by title determining the customers’ need xxxxx inbound call procedure xxxx x follow-up procedure sec_4 broken promise script how to be a successful telephone sales representative donations and contributions overcoming objectives e such include reduction or elimination of explanation of benefits this section of the training manual listed and described each benefit that the consumer may receive from the debt management program interest rates lower monthly payments stop late fees and penalty charges re-aging delinquent accounts stop creditors and or bill collector calls convenience of one monthly payment avoid creditor lawsuits and garnishments opportunity for a complete debt consolidation loan and avoid filing for bankruptcy also included in this section was the script titled donations and contributions used to solicit contributions from the consumers form 886-a examination_report of xxxx x attached to 30-day_letter f d e l m overcoming objections - contained various questions that the consumer may ask and a scripted response for each leads tracking code email - provides information regarding distribution of leads the actions that are required for each lead and the appropriate tracking code to be used for each also included were tracking forms and examples of various email letters that could be sent to the consumer requests and forms - this section of the training materials contained various request forms used internally on a regular basis as well as sample letters generated by the administrative assistant as mailed to consumers to follow-up on various steps of the dmp process area codes numeric listing list of cities and respective area codes client welcome package contained a copy of the welcome package which was mailed to consumers who enrolled in the debt management program glossary of terms american express website glossary of credit terms printed from the telephone and voce mail system - contained information regarding the operations of the telephone system such as the telephone features and how to log into and off the system creditors benefits directory - table consisting of each creditor and their policy regarding interest rate late fee over-limit re-age and minimum payment examples of scripts and information that were used is contained in exhibit ed-14 the remaining scripts were used to address various the sales presentation script was the primary script used to promote the sale of the dmps to the consumers since it was used for the initial contact with the consumer and served to introduce the debt management program by explaining the program and discussing all the benefits situations as specified by the titles of each script or to provide sale strategies to the employees the training material instructed the employees to determine the customers’ needs by locating their hot button as the hot button will tell you exactly which approach or sales presentation you will use with the customer the hot buttons include the following items lower interest rates lower payments improving credit restoring credit debt consolidation loan wants to purchase a home or new car in the future wants to avoid legal action lawsuits from creditors according to the script the customer will form 886-a examination_report of xxxxx attached to 30-day_letter have at least one if not many of these hot buttons the more hot buttons you find the easier it will be to close the sale along with the sales presentation script the employees were trained in the use of for example the other various scripts to be used during contact with the customer script titled how to be a successful telephone sales representative provided the following information to the employees as new employees we have all accepted this position with one common goal to make money each and every employee hired here at xxxxx has the same and equal opportunity to make a terrific salary bonus and commission the reason for this is that xxxxx distributes all new business and leads equally fairly and without impartiality this means everyone has the same chance if you are determined to be successful then you will below you will find helpful hints and suggestions to help you along the way xxxxx’s top salespeople utilized these items n a daily basis and we hope you will too the suggested tips include the following follow your scripts one of the most common mistakes made by new salesperson is that they may deviate from the script and attempt to explain the program in their own words when this happens the salesperson usually gets lost and hesitates with the client leaving out important information the scripts are guaranteed to work for you if they are followed correctly voice tone you should practice following the scripts so you do not sound like you are reading from a script your sales presentation should sound natural and not like you are reading it time on the phone studies have found that the most successful salesperson spend on average no more than minutes on any telephone call some client may require less or more time however if minutes have lapsed you need to ask yourself if the conversation is going anywhere if not end the call as quickly as possible and call someone else do not let uninterested customers waste your valuable time for example in the script titled overcoming objections employees were provided with a list of commonly asked questions and a response to each the opening paragraph of the handout indicates the following having the ability to overcome objectives from a potential customer plays an important role in any sales process emphasis added employees were trained to know the answers to the questions examples of the questions and answers include the following a why can’t you just mail me the information please understand that the information i’m sending you is time sensitive material your debts are increasing daily by faxing you the information you will be able to complete it and fax it right back to me this way i can determine what your payment will be and contact you ri ght away and go over your benefits b why is it so urgent i send the fax back to you at this point i have a spot reserved for you on our debt management program as a trained credit counselor it is my responsibility to obtain all the necessary information possible to begin getting you out of debt remember the balances are increasing daily so the longer we wait to receive your fax the more money you owe to your creditors sss form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx placed great emphasis regarding the importance for the employees to in the counselor script section of the training manual the first page follow the scripts emphasized to the employees the importance of following the scripts the paragraph read as follows following each script word for word verbatim is a very important part of training and will lend to your success here at xxxxx deviating from the scripts or attempting to phrase these scripts in your own words will impair your ability to communicate our program effectively with the customer and may have a negative effect on your overall performance and productivity see exhibit ed-13 and exhibit ed- for copies of training manual and scripts was the instruction to follow your scripts one of the points that were listed in the material titled how to bea successful in the telephone sales representative managers weekly meeting dated the following was indicated as managers it is your responsibility to make sure that each counselor is following the script verbatim managers need to effectively coach each individual and turn them into a good sales representative one employee’s termination was that he did not follow the script weekly meeting dated the following instruction was provided to the managers the weekly minutes dated indicated that one of the reasons for in the managers’ o if while monitoring a counselor you here hear them say something incorrect don’t sit at your desk shaking your head have them put the client on hold make them pull out their script and follow it word for see exhibit ed-15 for copy of managers weekly meeting for word on page of xxxxx deposition he agreed that employees were trained to conduct a sales presentation he further stated on page that the credit counseling industry whether it was xxxxx xxxxx or xxxxx was all sales oriented see exhibit page to of xxxxx’s deposition employees’ compensation information_document_request idr number deb-001 question was issued requesting that xxxxx list and describe each criterion used to award bonuses to various categories of employees in response xxxxx stated that in order to monitor and motivate the counselors’ work xxxxx has found the most reliable indicator of performance is the extent to which clients enroll in xxxxx’s budget plan program and make voluntary payments towarxxxxx xxxxx’s work see exhibit ed- for a copy of the idr response employees were required to sign a performance agreement at the time of employment the agreement states the following i acknowledge that at the time of my hire i was made aware of the salary ranges that are commensurate with account achievements i do understand that if attain a certain salary range and then fall below the standards to maintain that range xxxx x has the right to reduce my salary to the appropriate salary range based form 886-a examination_report of xxxxx attached to 30-day_letter on my performance understand that upward and downward mobility with regard to salary is based on the consistency with respect to the total number of monthly accounts that i achieve i understand that the purpose of this procedure is to provide flexibility with regard to compensation and salary according to my production achievements i also understand that management reserves the right to base salary adjustments on not only the quantity of my work but also the quality i understand that poor work quality can result in salary reduction as well see exhibit ed-17 for a copy of this agreement in am personnel file base salary was calculated on the number of clients per month that the employee enrolled in the debt management program and the amount of contributions first pays that the employee brought in employees were required to enroll a minimum number of persons in the program each month depending on these factors salary was adjusted upward or downward according to xxxxx’s salary path for credit counselors compensation is broken down into four levels see exhibit ed- for salary path for credit counselors and spreadsheet showing adjustments of salaries based on receipts and number of enrolled consumers level one relates to the counselor trainee for the first days of employment training salary was dollar_figure annually the quota for the first month was new_accounts for accounts this would increase their salary to dollar_figure for accounts this should increase their salary to dollar_figure and accounts would increase their salary to dollar_figure level two relates to credit counselors who were in the and month of their employment the established quota wa sec_40 - accounts enrolling accounts would increase their salary by an additional dollar_figure per year and would increase salary by an additional dollar_figure per year resulted in warnings and or terminations producing less than the required minimum levels three and level four were similar to level three compensation level relative to the incremental increase in salary in addition to a base salary employees were paid a commission or bonus for performance above a certain level according to xxxxx response to idr deb-001 question regarding bonus compensation or awards offered to employees a counselor could receive bonuses from any of the three bonus programs if the counselor’s monthly totals for initial payments from the clients were at least dollar_figure and ranked within the three highest totals for a given month within his or her group the highest ranking total receives a bonus of dollar_figure second place was dollar_figure and third place was dollar_figure if the total monthly initial payments first pays amount brought in by the employee exceeded dollar_figure the employee would get a bonus of of the first pays over dollar_figure a counselor who received more than dollar_figure in initial payments received a form 886-a examination_report of xxxxx attached to 30-day_letter paid weekend vacation trip that included airfare hotel and dollar_figure in spending money see exhibit ed-16 for copy of idr response -- deb-001 question for example the managers weekly meeting dated xxxxx listed the bonus structure as follows see exhibit ed- dollar_figure dollar_figure bonus dollar_figure dollar_figure bonus dollar_figure dollar_figure or dollar_figure bonus most likely a dollar_figure bonus xxxxx also operated a mid-month contest based on each group of counselors the highest dollar amount over dollar_figure won dollar_figure and the second highest won dollar_figure according to the response to idr deb-001 question see exhibit ed- managers from time to time had their own contest generally based on the performance of the counselors in each group overseen by the manager the weekly meeting dated indicated that managers are paid depending on how many people in their group hit dollar_figure or better see exhibit ed- copies of notes from meetings conducted at xxxxx showed that xxxxx paid extremely close attention to the amount of overall contributions achieved by the company and to the production of each counselor for example the managers weekly meeting dated xxxxx indicated that in the month of may we broke dollar_figure br broke dollar_figure the managers weekly meeting dated xxxxx stated that managers need to keep track of the daily goals with counselors they need to have a certain amount of money set and faxes out each day if a counselor does not reach the daily goal managers need to place emphasis on extra effort the meeting dated xxxxx indicates the following there are days left in this month there are only about people in the dollar_figure-big_number range managers need to encourage counselors and let them know that it is possible to hit their goals see attached exhibit ed- for these notes the employee’s production was the main factor used in preparing an employee performance review several personnel files were reviewed and the following noted salary and performance review memo dated xxxxx - xxxxx concluded the month of june with accounts for dollar_figure very good based on office averages xxxxx’s salary will be adjusted upwards to 36k with this increase comes the responsibility of reaching no less than 15k in sales per month always form 886-a examination_report of xxxxx attached to 30-day_letter employee review dated date had the following comment xxxxxk concluded the month of july with dollar_figure month average ts dollar_figure xxxxx’s sales have now become inconsistent he should never fall below dollar_figurek in sales and must do so to continue salary increases personnel file for xxxxx see exhibit ed-19 in the personnel file folder for xxxxx on a salary adjustment form dated the following information was noted avg xxxxx’s highest month was must reach big_number or dismissal in jan neexxxxx 13k in april or termination avg 14k to reinstate salary on xxxxx’s salary was reduced from dollar_figure to dollar_figure personnel file for xxxxx see exhibit ed-20 the minutes of the managers weekly meeting dated xxxxx specifically states that any counselor who has been here at least full months and does not break dollar_figure will be terminated see exhibit ed- a memo dated xxxxx in xxxxx’s personnel file indicated the following when her salary was decreased from 34k to 31k xxxxx concluded the month as big_number month average is big_number xxxxx’s sales have declined she has not surpassed 15k since date xxxxx must reach no less than 13k in may or termination personnel file for xxxxx see exhibit ed-2 employee telephone sessions with consumers xxxxx operated a call center and in its response to idr deb-53 see attached in exhibit ed-7 stated that in xxxxx and xxxxx its operating hours were 00am to 00pm monday through thursday and from 00am to 00pm on on fridays overtime hours were offered until 00pm monday through friday and from 00am to 00pm on saturdays the phone lines were worked by employees who handled both inbound and outbound calls to and from consumers primarily all of xxxxx initial contacts with consumers were done via the telephone in the order script which was apparently used to screen calls the following paragraph was noted see exhibit ed-44 if state ks id mi nc il thank you for calling xxxxx unfortunately due to regulations in your state xxxxx is unable to offer services to you thank you for your interest the call was then terminated without any further action in response to idr deb-001 question xxxxx provided various scripts used by its employees during phone contact with consumers the employees were trained to follow the scripts and the following paragraph cited from the training manual showed the level of emphasis that was placed on following the scripts following each script word for word verbatim is a very important part of training and will lend to your success here at xxxxx deviating from the scripts or form 886-a examination_report of xxxxx attached to 30-day_letter attempting to phrase these scripts in your own words will impair your ability to communicate our program effectively with the customer and may have a negative effect on your overall performance and productivity see exhibit ed- the sales presentation script was used at the time of initial contact with the consumer reading from the script the employee at the very beginning was to verify information which included name address access to fax approximate amount of debt according to the and whether they were current about to fall behind or delinquent xxxxx inbound call procedure script if the employee is receiving an inbound call one of the initial paragraphs before soliciting any information is to tell the consumer the following certainly xxxxx offers debt management credit counseling and loan referral programs the employee then asked the consumer for the types of bills that they need assistance with and if the consumer was not sure the employee provided a list of the types of bills that xxxxx handles the employee then was to proceed to solicit information which included name address phone number email address fax number and reason customer was inquiring about the program after receiving the data from the consumer on the types of bills the employee informed the customer that based on the information that was provided xxxxx can certainly help and state of residence the employee following the script would read the following once the consumer is qualified in terms of types of debt amount of debt mr ms based on the information you have given me we can certainly help our debt management program is tailor made for your situation the program is designed to reduce the amount of time it will take you to pay off your bills in full and become debt free reading from the script the employee then explains that xxxxx would contact each of the customer’s creditors to have them lower the customer monthly payment and lower the interest rate on the accounts the consumer was told by reducing the interest rates this will allow you to eliminate your debt up to times faster as of now very little of the money that you send to your creditors goes towards your balances because most of your money is being applied towards high interest charges that means you're probably making little or no progress on paying off your debts if the customer was delinquent the employee would inform the delinquent customer about additional benefits such as stopping of late fees over the limit fees harassing collection calls and the re-aging of accounts to current the employee then asked the customer to provide information on some of the creditors owed so that specific benefits could be quoted was received the script instructed the employee to review the benefits of joining the program with the consumer this program makes it much easier for you instead of you paying your bills directly you will send one payment to us and we will distribute that money to the creditors for you the payment you make to us should be more affordable than what you’re paying now you will continue to receive regular monthly statements from your creditors that you should keep for your records to track our progress while on once the creditor information form 886-a examination_report of xxxxx attached to 30-day_letter our program if you were to continue to pay minimum payments to these bills by yourself without our program it could take you years or more before you become debt free our average client will have their bills paid in full in just years depending on the amount of debt also our average client will saves thousands of dollars a year in interest charges in addition to the benefits cited above customers were also told that xxxxx has direct relationship with a number of national lenders therefore while on the program xxxxx would track their payment history and if they were successful in making the first seven payments on time the customer would be referred to one of the lenders that xxxxx works with for a full debt consolidation loan _ the sales presentation script instructed the employees to obtain the list of creditors however the script did not instruct the employees to gather information on the consumer’s monthly expenditures during the call upon completion of the sales presentation the employee faxed several pages to the consumers with instructions to page - fax cover page page - client benefits page -- return page sec_4 and consumer agreement page - authorization to release information page - creditor information sheet consumers were required to complete and return page sec_4 and see exhibit ed-22 the instruction sheet itself in the package did not mention or discuss the budget worksheet however the budget worksheet itself had the following statement at the top of the form complete and return this form only if you have any accounts with the following creditors see exhibit ed-23 the names of eleven the fax cover for the package indicated that a creditors were listed on the form six pages including the cover were being faxed the six pages are individually identified above and as noted the budget worksheet was not referenced as a part of the six pages that were being faxed there was no evidence to show that this form was included in all or any packages sent to consumers or only to those persons who had additionally the form merely asked for categories accounts referenced on the form monthly net_income and list of monthly expenses the form was not beneficial to the consumer with regards to budgeting or other aspect relative to control of spending the form was not used in an evaluative manner or any other manner relative to credit counseling thus xxxxx did not deem this information necessary for the consultation process and neither did xxxxx utilize this information to determine eligibility for the dmp or to determine whether or not the consumer could afford the payment to the creditor or the one-time contribution or monthly payment to xxxxx total of the next portion of the script dealt with the fee information and states the following as i mentioned xxxxx is a non-profit organization our funding comes directly from the banks creditors and our clients xxxxx will request a contribution of to of the total amount we handle for you this amount will not exceed one of your payments through the program and will be included in your first payment to assist us with the monthly maintenance on your account we ask that you make a contribution of dollar_figure per account per month this simply allows us to cover our administrative costs such as contacting your creditors processing your payments telephone postage etc these amounts are already calculated into your monthly payments so you will never form 886-a examination_report of xxxxx attached to 30-day_letter receive any bill from our company for any services that we provide you while the script discussed a contribution’ of the agreement itself states that contribution being requested was equivalent to approximately of the total debt while the earlier script only highlighted the monthly fee of dollar_figure per account it did not indicate that the monthly fee was dollar_figure per account or dollar_figure whichever was greater however the agreement itself did indicate that the monthly fee was the greater of dollar_figure per account the script apparently was revised at a later date to incorporate the dollar_figure or dollar_figure maximum at some point in time xxxxx established a maximum monthly fee of dollar_figure the agreement did not limit the one-time contribution to of total load or the monthly payment whichever was less the agreement merely indicated that the contribution was approximately equal to one of the consumer’s payment on the dmp see exhibit ed- for copies of agreement in the fax package to the potential dmp client if a consumer said that they could not afford or will not pay a contribution to xxxxx the employees would read the following from a script the contribution you make to xxxxx simply allows us to cover the costs we incur on your behalf the amount of money we will be able to save you in just months will more than cover any donations that you pay our average client saves over dollar_figure per year in interest rate reductions alone without our clients’ contributions xxxxx would not remain in business to be able to assist you and other individuals in your situation ed-24 for xxxxx faq script see exhibit there were several other scripts that the employees used depending on the questions that the consumer might ask or the situation encountered by the employee the employee would read the response in the script to address various questions or scenarios or follow the instructions contained in the script the following are examples various scenarios in the script see exhibit ed-24 b b for example if a consumer asked why can’t you just mail me the information as opposed to faxing the employee would read the following from the script please understand that the information i’m sending you is time sensitive material your debts are increasing daily by faxing you the information you will be able to complete it and fax it right back to me this way i can determine what your payment will be and contact you right away and go over your benefits if a consumer asked why is it so urgent i send the fax back to you - response at this point i have a spot reserved for you on our debt management program as a trained credit counselor it is my responsibility to obtain all necessary information possible to begin - getting you out of debt remember your balances are increasing daily so the longer we wait to receive your fax the more money you owe to your creditors form 886-a examination_report of xxxxx attached to 30-day_letter the employees were trained to be extremely persistent in obtaining fax number for the information to be faxed to the consumer within the next few minutes the employee asked the consumer to review the yellow pages to find a public fax nearby such as kinko’s mailboxes etc as well as post offices and libraries told that the forms could be obtained from xxxxx’s website but because the site was very busy and occasionally very difficult to get through they recommended that the information be faxed consumers were if the fax was sent out but was not received xxxxx employees would make three attempts to contact the consumer and use three different scripted paragraphs for example a portion of the second message reads as follows i am calling in reference to regarding debt consolidation to keep your the information faxed out to you on spot on our program it’s very important that the information is faxed back sometime today see exhibit ed- once the fax was received employees used a script titled xxxxx sales close the script instructs the employee to contact the client a s a p - when you receive a fax this is priority _ this means in xxxxx’s deposition on page he was asked what xxxxx was trying to communicate when it wrote close the sale the program his response was enrolling the client on see exhibit the employee would contact the consumer to acknowledge receipt of the fax and to discuss the any or all benefits that the client would receive reduce rates lower payments waive over the limit fee etc the consumer was told that once kxxkx receives your first payment we will submit a formal contract proposal to all of the creditors you have listed with this allows your creditors to give you the benefits we discussed if you are delinquent some creditors will report you current to the credit bureaus when they receive the proposal the employee would then discuss the payment amount and where and how to make the first payment see exhibit ed- once the payment amount has been set the xxxxx follow up procedures script instructs the employee to contact the consumer every seven days from the date the payment was set to remind the consumer about the payment due_date the script emphasized the following remember follow up is the key to if you do not follow up every seven days after success you set the payment the payment will probably not come in once the first payment is received employees used the first payment the employee first procedure script to continue with the enrollment process acknowledged receipt of the first payment and then informed the consumer that they would be receiving an introduction package a k a welcome package with information to consumers were instructed to mail future payments explain the details of the program to the payment processing center xxxxx __ and were told that if they have any form 886-a examination_report of xx xxx attached to 30-day_letter questions while on the program to contact the customer service_department at the number provided once the application process was complete and the initial contribution received the completed package was forwarded to xxxxx at the time of employment employees were informed in writing of xxxxx’s policy of monitoring any phone conversations employees were required to sign the notice acknowledging that they have read and understood the policy and would abide by such policy see exhibit ed-30 for copy of telephone monitoring waiver in personnel file of xxxxx employees’ phone calls were randomly monitored by their supervisors and a counselor critique - telephone monitoring form critique form was completed for each call monitored the critique form listed seven items which xxxxx felt was important and employees were rated on these elements such elements included the following a script adherence b overcoming objectives c voice tone d enthusiasm e aggressiveness f explanation of benefits g professionalism a rating of either excellent good fair and poor appeared beside each item listed above and the supervisor circled the appropriate rating for each call monitored information such as whether consumer was indigent or was unable to pay the fees was not included on the form from the personnel folder of xxxxx see attached exhibit ed-25 the following information was noted critique form dated - in the manager notes for specific areas needing improvement the manger note the following keep calls as short as needed from the personnel file of xxxxx see attached exhibit ed-26 june more received a fair for enthusiasm xxxxx more vigor moderate of calls can make from the personnel file of xxxxx see attached exhibit ed-1 critique form dated date - listed under areas needing improvement too personal with client off manager’s notes were the following script tries to shortcut needs to be more informative explanation of form 886-a examination_report of xxxxx attached to 30-day_letter benefits needs improvement script adherence employee received a rating of fair and poor for critique form june - must be more thorough with sale tendency to rush sale for examination years xxxxx and part of xxxxx employees’ performance reviews seem to be based solely on sales figures for most of the periods under examination as discussed earlier the employee’s production was taken into consideration during performance review showed that for most of the periods under examination this was the main and sometimes several personnel file were reviewed and the following the only factor which was used performance reviews were noted however review of various personnel files from the personnel file of xxxxx see exhibit ed- the following comments were noted on the employee review dated date employee has demonstrated good sales skills in the past however sales have dropped dollar_figure from the previous month employee has been warned about deviating from the scripts and reporting inaccurate daily totals included in the action paragraph was the following statement needs to increase sales so as to maintain high levels of performance as demonstrated in previous months from the personnel file of xxx xx see exhibit ed-27 employee review dated xxxxx - xxxxx concluded the month of august with dollar_figure remaining consistent with his sales sales should never fall below 15k employee individual goal should be between and 20k while employee has now shown improvement he must focus on from personnel file of xxxxx see exhibit ed-28 employee review for xxxxx dated xxxxx - indicated that one of the following corrections were required immediately follow our scripts verbatim each time she is one the phone regardless of any circumstances must stop from incorporating too much of her own language into the xxx xx scripts from personnel file of xxxxx see exhibit ed-20 employee review dated xxxxx - employee has demonstrated excellent sales skills for the months of february march and april however sales decreased for the month of may xxxxx needs to remain more focused in his work and follow the scripts more closely also must watch out for too much time on the phone and make more telephone calls form 886-a examination_report of xxxxx attached to 30-day_letter from personnel file for xxxxx see exhibit ed-29 b b concluded the month of june pincite accounts but for only xxxxx unfortunately has seemed to lose her way here at xxxxx salary and performance review memo showed the following information for one employee dollar_figure what was once a promising salesperson reaching consistent high sales totals is now lackluster xxxxx should work closely with her manager to bring sales totals back up to where they once were salary will be adjusted downwards to 28k employee is cautioned that if she does not reach at least 13k in sales for date she will be dismissed her salary was also adjusted on april for the following reasons out of last months xxxxx has fallen below 13k in sales number of accts are o k but is falling short in the dollar category must increase sales to 14k to increase salary back to 34k personnel file for xxxxx see exhibit ed-25 an employee review memo dated date noted the following month avg information xxxxx concluded the month of august at dollar_figure is big_number as a senior credit-counselor xxxxx’s sales should average no less than 17k based on her annual salary will be required to work extra time if needed sales totaling less than 17k will be considered unsatisfactory personnel file for xxxxx see exhibit ed-30 salary and performance review dated date showed the following xxxxx’s sales have now significantly suffered over the past months reaching approximately only 7k in sales xxxxx is required to determine what the problem is and take corrective measures immediately xxxxx is required to put in additional time to increase her sales back to satisfactory level salary will be adjusted downwards in accordance with the xxxxx sales performance agreement must average no less than 14k for two months consecutively to reinstate salary to dollar_figure xxxxx’s salary was decreased from dollar_figurek to dollar_figurek personnel file for xxxxx see exhibit ed-3 in personnel file folder for xx xxx salary and performance review dated date showed a salary increase from dollar_figure to dollar_figure the increase was based on the following information current month dollar_figure three month average dollar_figure and six month average dollar_figure at some point in xxxxx xxxxx began to use a performance appraisal which had several evaluative areas quality productivity job knowledge reliability attendance independence creativity and initiative adherence to policy interpersonal relationships and judgment however based on manager’s form 886-a examination_report of xxxxx attached to 30-day_letter performance appraisal comments in personnel file for xxxxx the primary focus remained on enrollment and dollar amounts see exhibit ed-47 for performance appraisal referrals of customers by xxxxx employees in response to idr deb-24 see attached exhibits ed-6 and ed-32 xxxxx stated that it made referrals to xxxxx the response further states that xxxxx referred to xxxxx clients who made seven consecutive on-time monthly payments to the debt management program employees were provided information relative to referring consumers to other companies informing consumers about the availability of a consolidation loan was included in the sales presentation script as one of the additional benefits of participating in xxxxx debt management program as indicated in the script this is what makes our program so unique and gives us an advantage over any other debt consolidation company according to pages - of xxxxx’s deposition see exhibit xxxxx had links on its website that would say homeowners click here the links pointed to who xxxxx or xxxxx xxxxx is a mortgage company owned by xxxxx served as a director and vice president for xxxxx from xxxxx to xxxxx see xxxxx testimony in exhibit according to xxxxx both companies were - basically given free advertisement see exhibit in xxxxx’s deposition a review of xxxxx website also showed a homeowner link to xxxxx which according to xxxxx response to idr deb- item its counselors received informal approval to refer clients to xxxxx group who were interested in refinancing their property see exhibit ed-33 xxxxx website also had a homeowners’ link to a website xxxxx the note on the site stated the following xxxxx a marketing agent of xxxxx services a subsidiary of xxxxx see exhibit ed-34 for copies of website links documents provided by xxxxx’s employees to the consumer to enroll in xxxxx’s debt management program consumers were provided the following forms and information via facsimile to be completed and returned to xxxxx a a one-page document which touted all the benefits of xxxxx’s debt management program such listed benefits included one lower monthly payment reduction in interest improved credit late and over the limit fees stopped and end of creditor harassment a the agreement provided the terms of the dmp b an authorization to release information form - allowed xxxxx to negotiate with the consumer’s creditors creditor information sheet - requested a list of all unsecured creditors b c an xxxxx budget worksheet was included in the idr response but as discussed earlier it does not appear that this form was sent or used see attached exhibit ed-22 for these documents form 886-a examination_report of xxxxx attached to 30-day_letter once the consumer was enrolled in the program and the initial payment was received a welcome package see exhibit ed-35 was sent to the new enrollee the package contained all or some of the following information a letter of congratulations and welcome the letter the following - indicated that file has been forwarded to xxxxx to whom all future contacts should be directed reminder of the benefits of the program and the necessity for payments to be made on time b one page instructions - telephone number of client services provided and instructions to call client services with future questions the address to which all future payments should be made and payment form cashier’s check money order etc a one page list of do’s and don’ts and what if which included information such as a do mail your payment promptly b do not miss payments c do e what if not use the accounts on the program d what if my payment is late i withdraw from the program f what if i lose my job the welcome package also included a two-page handout titled important please remember which consisted of things the consumer needed to remember the reminder items were as follows a if creditors called ask them to call client services center b how to make monthly payments - cashier’s check certified bank check money order or western union with name social_security_number and address on the check mailing address of where check needs to be mailed c call client services center if full payment cannot be made d information on the negotiation period e possible slight increases might be proposed by creditors f what do if client’s financial situation changes g how to request review of one’s h reminder to continue to account for loan referral after on-time payments make timely payments to xxxxx during the loan evaluation period since late payments may result in ineligibility for the loan program list of creditors that the enrollee must call to change their payment due_date a cease and desist notification form and a form titled collection agencies report which provides instruction on the usage of the form a c b c d payment envelopes and payment coupons see exhibit ed-35 for contents of a sample welcome package xxxxx claimed that a book titled xxxxx was also sent to individuals who enrolled in the dmp according to xxxxx’s response to idr deb-deb-001 question see exhibit ed-16 and deb-44 see attached exhibit ed-2 the book was distributed to consumers who enrolled in the debt management program according to idr response deb-59 see exhibit ed-48 xxxxx itself did not distribute the books the books were distributed by an outside vendor although xxxxx paid several invoices relative for the purchase of the books it had no mechanism in place to ensure that the companies responsible for mailing the books actually did mail the books to the consumers the book was not made available to the general_public but only to individuals who enrolled in the debt management program form 886-a examination_report of xxxxx attached to 30-day_letter customer service operations as provided by xxxxx in xxxxx xxxxx contracted with a for-profit company xxxxx to provide per the agreement xxxxx was retained to customer service to xxxxx’s clients perform fulfillment back-office and customer relations services to xxxxx budget plan clients once the completed application and all related documents including the initial contribution had been secured from the consumer a package was prepared and forwarded to xxxxx basically xxxxx was the processing center for xxxxx during the years under examination and provided services such as submission of proposal to the creditors payment processing data entry and customer service to the clients xxxxx also handled the fair share payment received from the creditors for distribution to xxxxx page of the agreement excludes intake and counseling services from xxxxx obligations see the fulfillment agreements in exhibit ed-36 the agreement also stated that xxxxx will have no further direct contact with the client other than telephone or face-to-face contact initiated by the client for the purpose of receiving additional counseling in idr deb-45 see exhibit ed-2 xxxxx was asked to describe fully any in response activities that were conducted by xxxxx to educate xxxxx’s clients xxxxx stated that xxxxx did not provide educational_services to xxxxx’s clients question on the interview questionnaire mailed to an employee smg asked if he generally called the consumer after they enrolled in the dmp to provide additional ifa consumer counseling his response was as follows this was not encouraged called back for further information -in that case some further counseling might be done mainly consisting of advising the client to monitor statements from creditors call xxxxx if needing to make changes or report problems of questionnaire response for s m g see exhibit ed-37 for copy b b interview questionnaire response indicated that once enrolled in the dmp she generally did not call consumers back to provide additional counseling see exhibit ed-38 for copy of questionnaire response for b b xxxxx paid xxxxx a total of dollar_figure in xxxxx in xxxxx for services associated with the debt management program and dollar_figure such amounts represent approximately and of xxxxx’s total expenses see exhibit ed-39 for this analysis for the years xxxxx and xxxxx respectively of forms disclosures in xxxx dollar_figure website operations xxxxx in response to idr deb-001 question see exhibit ed- indicated that the website at the time the organization was named xxxxx was online as of xxxxx undated copies of pages allegedly from this website was provided in response to the idr according to idr response deb-34 in anew website was form 886-a examination_report of xxxxx attached to 30-day_letter being developed under the name of xxxxx to replace the xxxxx site xxxkx personnel believe that the xxxxx site went online in xxxxx xxxxx also stated that the only portion of its website to which was restricted was the portion that allowed enrollees to obtain information about their dmp plan since it contains nonpublic personal information using the internet site for internet archive wayback machine ‘waybackmachine com website copies of xxxxx’s website were retrieved from archive for several dates for xxxxx and xxxxx based on the review of the websites included as exhibit ed-40 an overview of the information on the website is discussed below the following categories of information as listed in xxxxx’s sitemap is as follows organization helping people and families become debt free each page from the website has the following statement a non-profit who are we- this portion of the website offered information about xxxxx and its purpose the information provided stated that xxxxx is a non-profit organization dedicated to assist consumers who are having the site also contained a paragraph which personal financial difficulties outlined the benefits of xxxxx’s program xxxxx offers the most beneficial programs in the industry we offer many unique solutions which include debt consolidation loan programs and or debt management programs there was link on the page for consumers to apply for the program how we help - list of the benefits that creditors offered for dmp a review of credit and budget participants ie reduction in minimum payments consolidation of multiple payments into one monthly payment reduce or eliminate interest rate elimination of late charges and over the limit fees and re-aging of past due site also contained the program steps accounts to improve credit rating which include the following information with counselor to arrive at a repayment plan decision on when to begin making first payment xxx xx contact with creditors to negotiate lowered monthly payment and reduce interest rates client to keep making monthly payment on time portion of this section dealt with results the section listed the results that can be expected from participating in the program which include paying off the debt in much less time than paying on their own due to the interest reduction the page has a link for consumers to apply the remaining the site also has an application which asked for name phone number address email address amount of unsecured debt best time to reach consumer whether or not the person rents or owns their home if their mortgage was past due or current and if past due how long and a section to check the types of debt ie credit cards personal loans medical bills etc however immediately before the application the benefits of the form 886-a examination_report of xxxxx attached to 30-day_letter program were highlighted with the phone number to call and a link for access to an online application on the page was a link which states homeowners click here clicking on the link takes the consumer to xxxxx group website to a page which state the following your hous is your greatest asset use it o consolidate debt lower monthly payments home improvement cash advance or combine all into one loan with or without equity consumers were provided an opportunity to apply online or to call a number to speak with a representative in the homeowners link took the consumer to a website titled xxxxx the note on the site stated the following xxxxx a marketing agent of xxxxx services a subsidiary of xxxxx typical client site consist of a calculator depicting a consumer witha balance of dollar_figure and a comparison of using the dmp or self pay comparison information includes interest rate monthly payment length of the comparison is time to pay off debt and total interest_paid to creditor followed by the following paragraph xxxxx is ready to offer you a free consultation to show you how our program can benefit you whether you are current or past due find out how much our program can save you and how many years of payments you can invest in yourself and your family instead of sending to a creditor it costs nothing and could save you you owe it to yourself to find out thousands apply online now or call us toll free at xxxxx debt statistics - has an average of three pages and contained a short paragraph on pre-approved credit card offers average family credit card debt personal bankruptcy national consumer debt and a section titled - other facts the facts provided include information such as a the average d balance on a credit card b the average interest rate c average late fee average household has credit cards e length of time to pay off a credit card with average balance of dollar_figure with an interest rate of about when making the minimum payment i sec_25 years months f total interest_paid out by americans was dollar_figure billion g number of bankruptcy filings for h average american is solicited times per year for credit cards i how to calculate debt to income ratio j typical minimum monthly payment i sec_90 interest and principal site also has the phone number for consumers to call for a free evaluation in minutes or less or to apply online the homeowners’ link was also on the page this section of the form 886-a examination_report of xxxxx attached to 30-day_letter testimonials - titled what our clients are telling us - showed a list of several comments from clients this section of the site also has the phone number for consumers to call for a free evaluation in minutes or less or to apply online the homeowners’ link was also on the page call us contact us - a page with instructions for consumers to fill out an application on line or call the toll free number which was provided in order to speak with a credit counselor to find out more about how the program could benefit them apply now - to allow individuals to apply for dmp frequently asked questions - includes questions such as why can’t i just negotiate with creditors on my own why can’t i just keep paying off my creditors on my own how much will it cost me to be on the debt management program how will joining xxxxx’s program affect my credit rating can i send in more money once i have better cash_flow will i receive harassing phone calls the page also contained a number for consumers to call for a free evaluation in minutes or less or to apply online the homeowner’s link was also on the page home- a page titled welcome to xxxxx may be representative of the page provided a list of benefits that the dmp program the home site provides existing clients home page - allowed existing clients to access account information information the site showed list of benefits of copies of websites representing time frames in xxxxx for xxxxx were also retrieved from the wayback machine website information similar to that discussed above under xxxxx org included opportunity on each page to apply online dmp an overview of how the dmp program work sec_4 reasons why consumers should choose xxxxx - experience confidentiality and compassion questions and answers - such as will xxxxx work with all types of debt what interest rate do you charge how much does xxxxx charge to enroll why can’t negotiate with my creditors how do i know if in response to the question which asked these programs are for me etc how do the xxxxx debt management and credit counseling programs work xxxxx statement was as follows the xxxxx programs allow you to pay off your existing unsecured debt under new terms these new terms may include lower interest rates lower monthly payments and waived the xxxxx programs do not require you to late and over-limit fees declare bankruptcy or take out a new loan take two minutes and apply today form 886-a examination_report of xxxxx attached to 30-day_letter see exhibit ed-40 for a copy of the website educational outreach activities in idr deb-40 see exhibit ed-2 xxxxx was asked to provide a list of all workshops and seminars conducted in which members of the general_public were in in response xxxxx alleged that a seminar was attendance and all related expenses held at a shelter for battered women possibly in xxxxx however it had no records relative to material used in the seminar or expenses_incurred including expenses reimbursed to the employee who supposedly conducted the training xxxxx indicated in response to idr deb-001 question that it provided free educational_services via topics on its website a review of the website primarily shows information directly or indirectly related to the debt management program such as the benefits of the programs and frequently asked questions regarding the debt management program xxxxx also stated that it provided a free copy of the book xxxxx to dmp participants see exhibit ed-41 for a copy of the book however the book was not distributed to individuals who were in financial crisis but chose not to participate in the program it was only in addition the distributed to individuals enrolled in the debt management program book was not referenced in the script and the employees did not inform the consumers about the availability of the book xxxxx xxxxx xxxxx and xxxxx as stated previously xxxxx founded xxxxx and eventually spun-off the customer service_department also referred to as back office services to his for-profit company xxxxx on xxxxx as of xxxxx xxxxx serviced all of xxxxx’s back office functions as well as all of the xxxxx spin-off ccas including xxxxx upon formulation of a spin-off cca a fulfillment agreement is executed by xxxxx and the cca see xxxxx-xxxxx agreement in exhibit ed- substantial fees are then remunerated to xxxxx by the cca for customer service xxxxx was a former employee of xxxxx see xxxxx testimony in exhibit xxxxx left xxxxx in xxxxx to form xxxxx xxxxx xxxxx was one of spin-offs that utilized former employees of xxxxx or close friends or family of xxxxx see the xxxxx bankruptcy examiner’s report detailing the start-up individuals of xxxxx spin-offs and their relationships to xxxxx and xxxxx in exhibit xxxxx was able to start xxxxx with co-opted elements from xxxxx and assistance financial and marketing from xxxxx xxxxx gave xxxxx a dollar_figure loan to start xxxxx see xxxxx testimony in exhibit xxxxx also received leads from xxxxx as its primary marketing source to find potential dmp clients again see xxx xx testimony in exhibit and xxxxx testimony and invoices in exhibit and exhibit the start_up funds and leads were critical to the formation and going concern of xxxxx also critical were co-opted items from xxxxx forms agreements legal accounting and business model practices see -4 - form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx testimony of page in exhibit for co-opted items from xxxxx business practices and xxxxx deposition and testimony in exhibit xxxxx agreed to allow xxxxx to start his own cca in return for using xxxxx as its servicing agency see xxxxx testimony on page exhibit hence excess xxxxx leads could be timely serviced by xxxxx and xxxxx would be able to receive exuberant fees the resulting servicing of these dmps clients as stated xxxxx advertised heavily and received many leads for potential dmp clients xxxxx would utilize xxxxxs and xxxxx to reconcile the distribution of these leads to various ccas including xxxxx see xxxxx testimony in exhibit and exhibit xxxxx started as a vehicle to service the excess leads that xxxxx could not service and solicit for dmps xxxxx also utilized a former xxxxx director and xxxxx coo xxxxx and his company xx xxx for purchases of leads because of the relationship between xxxxx xkxkx xxxxx and xxxxx leads purchases were purchased by xxxxx and directed to xxx xx totaling more than dollar_figure xxxxx disclosure to the ftc for leads sold to xxxxx directly in of xxxxx’s invoices in20 see exhibit for_ the and for copies xxxxx has paid numerous amounts to xxxxx for back office processing these amounts from xxxxx billing are as follows see attached invoice analysis in exhibit xxxxx none paid but accounts_payable to xxxxx for dollar_figure xxxxx dollar_figure xxxxx dollar_figure xxxxx dollar_figure in accounts_payable to xxxxkx in accounts_payable to xxxxx due in accounts_payable to xxxxx paid and dollar_figure paid and dollar_figure paid and dollar_figure in xxxxx and xxxxx millions more were paid under the similar fee structure to xxxxx and the resulting company the xxxxx group based on the fulfillment agreements signed and leads purchases non-compete agreement for xxxxx and xxxxx according to xxxxx deposition see exhibit it was xxxxx’s employment policy to have all its employees sign a non-compete agreement at the time of employment xxxxx was a former employee of xxxxx entering into competition with xxxxx by starting xxxxx in his deposition agreement see exhibit for xxxxx was asked whether or not he had signed a non-compete the following is an excerpt from xxxxx’s deposition taken from page xxxxx’s deposition q okay did you sign any type of agreements that restricted your ability to compete with xxxxx when you were an xxxxx employee form 886-a examination_report of xxxxx attached to 30-day_letter a q a i don't remember i do remember the issue coming up why i would not sign a non-compete right and this goes back seven eight years whether or not ultimately i signed that non-compete -- and i don't want to give you inaccurate information so at first i said yes then i said no now i'm telling you i'm not sure if i signed a non-compete agreement xxxxxx in his deposition on page - indicated that he never discussed the issue of non-compete with xxxxx or xxxxkx xxxxx in her deposition on date page provided the following information on xxxxx’s policy relative to the non-compete agreement o p h l p d n f d f o p the next page page is the non-compete agreement do you see that yes sir did you sign a similar agreement yes sir did all employees -- were all employees asked to sign this non-compete agreement yes sir were you asked to sign a similar agreement when you were an employee of xxxxx yes sir were all xxxxx employees asked to sign non-compete agreements yes sir based on the above from xxxxx it appears that xxxxx as well as other former xxxxx employees employed in any capacity at xxxxx including former employees named on xxxxx’s board would have signed a non-compete agreement at the time of their employment with xxxxx sec_4 of the agreement exhibit for template copy of agreement used by xxxxx reads as follows non-competition the below signed employee agrees that during the term of its commercial relationship with xxxxx and for a period of two years thereafter it will not without prior written consent of xxxxx do any of the following a render services to any person firm or corporation directly or indirectly in competition with the business which is now or hereafter performed by xxxxx b hire or offer to hire any employee or agent of xxxxx c directly or indirectly engage in or become interested as an owner stockholder partner director officer employee or agent in any business or any enterprise which competes with xxxxx in the business which is now or hereafter performed by xxxxx or form 886-a examination_report of xxxxx attached to 30-day_letter d solicit any person or entity who was a customer of xxxxx at anytime during its commercial relationship with xxxxx or divert take away or attempt to divert away such customer contrary to item a above in xxxx xxxxx formed a corporation that performed the exact business activity conducted by xxxxx xxxxx and xxxxx are both xxxkxx corporations operating in the same markets and therefore xxxxx was in direct competition with xxxxx contrary to item b above xxxxx hired xxxxx’s employees such as xxxxx see exhibit ed-51 xxxxx as well as xxxxx who was named on xxxxx’s board contrary to item c above xxxxx became the director employee and agent of xxxxx which competed with xxxxx contrary to item d above xxkxxx received xxxxx potential customer leads xxxxx known as the founder and controller of xxxxx’s operations did not initiate or seek any type of injunction against xxxxx directly or through xxxxx as indicated in xxxxx’s instead he assisted with the development of xxxxx deposition on date page sec_278 - in exhibit she acknowledged that xxxxx was involved in the early stage development of other ccas in the following manner c xxxxx shared counseling and education best practices with other ccas during their initial state of development d xxxxx and xxxxx advised ccas on other business practices e xxxxx provided training to other ccas on page of xxxxx’s deposition in exhibit xxxxx acknowledged that xxxxx paid part of xxxxx fees for leads that were supplied to its cca clients xxxxx’s operation was a mirror image of what xxxxx had implemented at xxxxx xxxxx through xxxxx had control and power through the non-compete agreement on whether or not xxxxx could create or otherwise be involved in another company that was in competition with xxxxx the creation of xxxxx was not challenged by xxxxx xxxxx because xxxxx was going to be treated by xxxxx as a subsidiary company evidenced by xxxxx and xxxxx involvement in its formation the absence of any discussions between xxxxx with xxxxx on the matter of the non-compete agreement signifies that xxxxx and xxxxx did not perceive xxxxx was in direct competition with xxxxx xxxxx was not perceived by xxxxx xxxxx as a direct competitor to xxxxx because xxxxx functioned as an extension of xxxxx providing similar services in a different location xxxxkx was not a threat to xxxxx xxxxx but was an extension of xxxxx’s control of the credit counseling market the absence of any legal action against xxxxx or any of xxxxx’s former employees then employed by xxxxx for violating the non-compete agreement demonstrates that xxxxx xxxxx had the ability to control the operations of xxxxxx since it had the mechanism in place to legally challenge its existence and operations business practices that xxxxx shared with xxxxx through its own staff or through xxxxx staff and the execution of a fulfillment agreement a document created solely the involvement of xxxxx xxxxx in the establishment of xxxxx the form 886-a examination_report of xxxxx attached to 30-day_letter for xxx xx’s purposes resulted in xxxxx having significant influence over the operations of xxxxx xxxxx ’s revenue sources in response to idr deb-001 question and xxxxx indicated that it enrolled big_number new consumers in its debt management program for the year xxxxx see exhibit ed-16 and big_number new enrollees in xxxxx and xxxxx respectively deb-009 xx xxx indicated that in kxxxx three clients did not pay any portion of the requested enrollment fee see exhibit ed- in response to idr deb-57 xxxxx indicated that it enrolled big_number in response to idr according to its form_990 returns see exhibit ed-42 xxxxx generated total revenue of dollar_figure xxxxx2 respectively revenue was generated from three main sources for the years xxxxx and and dollar_figure dollar_figure the initial enrollment fee or first pay requested from each individual who enrolled in the debt management plan consumers were asked to give of their debt load as an initial contribution the monthly fee of dollar_figure per account or dollar_figure minimum requested from each participant who enrolled in a debt management plan amounts received from creditors which were classified as fairshare revenue revenue type amount of total revenue ty xxxx ty xxxx amount of total revenue ty ty xxxx xxxx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure first payment monthly fee fair share dollar_figure dollar_figure dollar_figure amount ty xxxx first payment dollar_figure monthly fee dollar_figure fair share dollar_figure of total revenue ty xxxx - for xxxxx and xxxxx overall amounts paid_by consumers to xxxxx for services constitute approximately and of total revenue respectively see exhibit ed-43 idr response to deb-52 expenses paid to or on behalf of xxxxx xxxxx controlled xxxxx until xxxxx through this control he was able to select his lead generation company xxxxx see the corporate record of xxxxx in form 886-a examination_report of xxxxx attached to 30-day_letter exhibit to sell leads to xxxxx see the only invoice xxxxx sent xxxxx in these leads were either fictitious or bogus but xxxxx that was paid in exhibit were paid_by xxxxx because xxxxx was in control see the lawsuit complaint by xxxxx v xxxxx in exhibit xxxxx company xxxxx received an advance_payment for leads in xxxxx for dollar_figure disclosure in exhibit footnote see the xxxxx financial statement xxxxx also put three individuals on xxxxx payroll in the years under examination who did not perform any services for xxxxx xxxxx xxxxx and xxxxx these individuals were the girlfriends of xxxxx see xxxxx testimony in exhibit and xxx xx testimony in exhibit these individuals were hired by xxxxx in xxxxx and put on the payroll by him they were never seen in an employment capacity at xxxxx see xxxxx testimony in exhibit the testimony of xxxxx human resources director in exhibit and the xxxxx litigation v xxxxx in exhibit the total_amounts paid as wages or compensation to these three girlfriends of xxxxx totaled dollar_figure payments and exhibit for the xxxxx complaint see exhibit for an analysis of these in xxxxx and his wife xxxxx had xxxxx corporate credit cards in xxxxx which they used for personal expenses xxxxx also had xxxxx pay for apartments and other personal expenses from xxxxx funds in xxxxx and xxxxx the total disputed business charges for xxxxx amounttodollar_figure entertainment and other personal expenses in xxxx and xxxx american express charges this does not include charges made on his wife xxxxx’s card see exhibit _ for the complaint and the spread sheet of the analysis of xxxxx amex account at xxxxx also paid for an apartment and moving_expenses for xxxxx in exhibit xxxxx approximates its himself see the complaint in exhibit totalingdollar_figure from xxxxx total loss from the xxxxx embezzlement of dollar_figure expenses include lavish trips the fulfillment agreements with xxxxx and due diligence by xxxxx in the accountant’s date summary of the fa provisions for xxxxx see the exhibit from the accountants- xxxxx as exhibit the provisions of all the fas note that all of the initial fa that are signed between xxxxx and ccas are identical are discussed cca must submit to xxxxx all the documentation for each budget plan client within business days following the first remittance ccas must maintain and give full access to such bank accounts the trust accounts to allow for the deposits of money and the payment of funds on behalf of the cca’s budget plan clients ccas can remove monies from the accounts the balances can not fall below the amounts necessary to operate the client’s budget plans xxxxx shall deposit client budget payments into the creditor accounts no later than the fifth day of receipt xxxxx shall deposit fairshare monies solicited from creditors no later than the next business_day of receipt a form 886-a examination_report of xxxxx attached to 30-day_letter e e compensation_for the services provided is dollar_figure as a one time fee for the initial set fee of dollar_figure per client plan per month for each up of a new client payment plan a client on which xxxxx received payments on behalf of during that month is imposed the invoicing should include total receipts from the clients a listing of the portion of the client receipts that represent client contributions a listing of the fair share portion of the payment received from creditors and total_distribution to creditors the term of the agreement is five years which automatically renews for an additional five years unless one of the parties has given notice to the other no less than one year prior to the end of the lease agreement the accountant’s summary is indicative of the xxxxx agreements with xxxxx xxxxx original fulfillment agreement with xxxxx was signed by xxxxx wife of xxxxx for kxxxx xxxxx and xxxxx for kxxxx as president of xxxxx xxxx x also signed for xxxxx xxxxx the signees did not date the agreement but the reference similar to the xxxxx fulfillment agreement with xxxxx is effective xxx xx per the first paragraph of the xxxxx fulfillment agreement in exhibit xxxxx and xxxxx signed several fa addendums and changes to the original fa on xxxxx xxxxx through the signature of xxxxx through signature stamp and xxxxx through the signature of xxxxx executed a new fa see exhibit ed-36 the new fa was entered into without any due diligence on behalf of xxxxx see the minutes in exhibit the major changes were as follows xxxxx obtained full and exclusive access to the trust accounts and xxxxx would be penalized substantially for breaching this agreement xxxxx can use xxxxx’s fair share monies to pay outstanding balances due for services e e e on jan of each year the fees will increase annually automatically and other increases can be implemented with a 60-day notice by xxxxx upon termination of the fa if xxxxx is in default of any of its obligations under the fa xx xxx can reassign the dmps to another cca xxxx x is limited forever from being involved in anyway with any other back office processing business unless it benefits xxxxx removed the two year non- compete limitation added a five-year term to the agreement this agreement did not call for any reduction in fees as a result of xxxxx agreeing to a long-term_agreement with xxxxx agreeing not to compete with xxxxx and agreeing to allow xxxxx to have exclusive use of xxxxx’s trust account moreover xxxxx s agreeing to give xxxxx the ability to reassign clients based on any default in the agreement was given without any consideration to xxxxx on date also referred to as the agreement amendment in the date memorandum of understanding from xxxxx to xxxxx form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx and xxxxx now xxxxx group amended the fa the agreement was signed by xxxxx for xxxxx and xxxxx for the xxxxx group see attached as exhibit this addendum calls for xxxxx to agree to hold xxxxx harmless for losses and comply with the gramm-leach-bliley act in an updated memorandum of understanding dated date from xxxxx signed by xxxxx to xxxxx executive director for xxx xx a number of major changes are set forth e the initial set up fee was reduced to dollar_figure per dmp client per month with incentive for xxxxx to have its clients sign up for electronic funds transfer also if state laws limit the amount of fees to be charged by up-front contributions then xxxxx provided a formula to calculate the fee if under dollar_figure it also provided minimum fees of dollar_figure up-front and dollar_figure monthly e xxxxx will use xxxxx’s xxxxx information system agree to a transition_period if the agreement is not extended the agreement is good for another years and extended to j uly e it appears that this agreement was predicated on several state laws or governmental regulations that limited the amount of fees that could be charged to dmp clients also not mentioned in the agreements xxxxx has the exclusive right to the xxxxx software package that allows for automating the back office processing of dmp clients xxxxx and other xxxxx cca clients were precluded from purchasing and using this software prior to august see exhibit for the testimony of xxxxx former executive director of xxxxx xxxxx has to pay for all added costs as mentioned above ie vanco fees for processing eft payments postage etc these amounts are in addition to the amounts for fees that were previously included in the fa hence this is an added cost to xxxxkxk that does not appear to be negotiated by xxxxx and discussed in any due diligence or board minutes the decision appears to be unilaterally made by xxxxx and or xxxxx group lack of superficial due diligence as stated xxxxx performed limited due diligence in selecting determining pricing and vetting xxxxx as a vendor in fact xxxxx solicited the exact same bids for services that xxxxx solicited see the xxxxx bankruptcy examiner’s report that discusses the documents and analysis performed by xxxxx in selecting xxxxx in exhibit both xxxxx and xxxxxx received a pricing bid from xxxxxms owned by former xxx xx business_associate xxxxx a visa study that is referenced in the date minutes as a industry trend to outsource customer service although this is never discussed or mentioned in the study a cost analysis from xxxxx and an in-house cost analysis which is actually the in-house cost analysis from form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx - see the response to idr deb-005 and the due diligence documents in exhibit the minutes that discuss the selection of xxxxx are months after the agreement was in effect see the minutes in exhibit and the fulfillment agreement in exhibit no explanation has been given for the lack of contemporaneous study and execution of the agreement payments to xxxxx under the fulfillment agreements and fair_market_value under the fulfillment agreements the following amounts were paid_by xxxxx to xxxxx for back office services only expense xxxx expenses of total expense sec_36 xxxx expenses dollar_figure of total expense sec_44 xxxxx-backoffice dollar_figure of total expense sec_42 xxxxx-backoffice dollar_figure xxxx expenses the irs engineering report and overpayments to xxxxx the irs valued the fulfillment agreements and fair_market_value of the customer service functions performed by xxxxx the irs engineering report concludes that xxxxx is super-profitable by industry standards in fact xxxxx by industry standards over-charged xxxxx in processing fees under the fulfillment agreement in xxxxx and xxxxx in the amounts of dollar_figure charge of dollar_figure overcharges paid_by xxxxx in exhibit dollar_figure see irs engineer’s report in exhibit and analysis of respectively or a total three-year over- and dollar_figure law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community treas reg as form 886-a examination_report of xxxxx attached to 30-day_letter c -1 d in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence ofa substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on in better business useful and beneficial subjects bureau of washington d c inc v united_states 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1_501_c_3_-1 similarly in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purposes that was not incidental to the educational purpose and was not entitled to be regarded as exempt revrul_69_441 1969_2_cb_115 granted exempt status under sec_501 to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status ee form 886-a examination_report of xxxxx attached to 30-day_letter in the case of consumer credit counseling service of alabama inc v u s the court found that the counseling programs were also a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community treas reg big_number c -1 d for this it charged no fee educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management the court also considered the programs and the charge for the service was nominal facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions an labor agencies and united way d assistance from outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of the words private_shareholder_or_individual in any private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the sec_501 organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity ’ reasonable 165_f3d_1173 cir -51- form 886-a examination_report of xxxxx attached to 30-day_letter compensation does not constitute inurement 276_f2d_476 cir an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests treas reg prohibited private interests include those of unrelated third c -1 d ii parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under section 71_tc_1067 c of the code although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in international postgraduate medical foundation tcmemo_1989_36 one individual controlled both a nonprofit that ran tours aimed at doctors and their families and a for-profit travel agency that handled all the nonprofit’s tour arrangements the non- profit spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the tours were standard sightseeing trips with little of the alleged medical education that was the basis for exemption the tax_court held the petitioner was not tax exempt finding that it was operated for the benefit of private interests namely the founder’s travel agency the court found that a substantial purpose of the nonprofit was to increase the income of the travel agency in this case there was both inurement and private benefit also its activities were directed at providing opportunities for recreation not education the credit repair organizations act croa pub_l_no stat date u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or form 886-a examination_report of xxxxx attached to 30-day_letter misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can of will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or - ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the f ederal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling ‘because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes form 886-a examination_report of xx xxx attached to 30-day_letter xxxxx’s position in the years under examination xxxxx was organized and operated for i charitable and educational_purposes not for the benefit of any private entity xxxxx inc hereinafter xxxxx takes issue with the conclusions of the draft report of the internal_revenue_service hereinafter the service detailing its proposed findings resulting from its examination of xxxxx‘s activities during the years xxxx to xxxx conducted for the purpose of determining whether xxxxx is an organization exempt from income_tax under sec_501 of the internal_revenue_code_of_1986 hereinafter the code’ ’ contrary to the service‘s proposed conclusions xxxxx operated exclusively for exempt purposes within the meaning of sec_501 of the code in that it engaged primarily in educational and charitable activities the extensive education provided by xxxxx about budgeting credit and debt generally and the availability and operation of debt management plans specifically served to instruct the public on a useful and beneficial subject further xxxxx’s services were charitable in that they benefited almost exclusively a low and moderate income clientele moreover in general individuals who need a debt management plan are by definition in financial distress and therefore represent their own charitable_class xxxxx also operated charitably in that it received substantial financial support for its services from entities other than its clients this subsidy enabled xxxxx to perform its services for a cost significantly below what the cost of the services would have been in the absence of such subsidy xxxxx did not operate for a substantial non-exempt purpose the creation and implementation of debt management plans furthered xxxxx‘s exempt purposes moreover contrary to the service's contentions xxxxx did not operate for the benefit of any third party or for the purpose of avoiding federal regulation under the credit repair organizations act u s c et seq hereinafter croa xxxxx’s earnings did not inure to the wrongful benefit of any private individual or company the organization’s service provider and other agreements reflected market conditions at the time they were entered into and xxxxx did not otherwise operate primarily for the benefit of one or more private entities il in recent years xxxxx overhauled its leadership split from the xxxxx group and has increased its focus on charitable and educational activities since kxxxx xxxxx has been under brand new management led by president chief_executive_officer xxxxx the new management immediately took on two key and onerous tasks - forcing the resignation of the entire board_of directors form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx’s life and that of his family and moving to terminate the under threats to outsourced payment processing agreement with the xxxxx group under the threat of litigation the board was replaced with a community-based board that provided invigorated leadership to the overhauled organization and almost immediately upon xxxxx taking charge of the organization the fees paid to xxxxx were cut by approximately within a year or so the contract with the xxxxx group was ultimately terminated - following an extremely tortuous difficult battle with xxxxx - and xxxxx took in-house all functions including payment processing for its clients in addition since xxxxx xxxxx has provided more comprehensive and effective educational opportunities to the general_public and to individual clients than it had done set forth below are a number of the notable examples of xxxxx’s recent in prior years operations and activities xxxxx through the work of its community outreach department has made hundreds of presentations on budgeting issues to community groups alone and as a member of coalitions dedicated to improving financial literacy xxxx alone xxxxx prepared and delivered more than free workshops and seminars at a variety of locations inside and outside of xxxxx including local schools public libraries shopping malls community centers the boys girls clubs of america rehabilitation centers and a veteran’s group in e since xxxx attendees have received without charge a financial literacy workbook written by xxxxx entitled xxxxx xxxxx has spent more preparing and presenting these seminars and workshops and has than dollar_figure given away more than big_number copies of the workbook and other educational materials inaddition from xxxxx through xxxxx xxxxx broadcasted a weekly radio program xxxxx on a xxxxx xxxxx radio station xxxxx xxxxx estimates that the broadcasts reached more than big_number listeners and the organization spent more than dollar_figure producing the broadcasts preparing conducting and e e in early xxxxx xxxxx initiated a program referred to as kxxxx xxxxx is produced by xxxxx through an agreement with the company the program provides an interactive educational program dedicated to enhancing an individual’s literacy in sound money management practices individuals take an exam at the end of each chapter to receive certification which is awarded upon achieving a grade of percent or above on each test certification tests can be taken online or manually with a pencil and paper and is licensed to xx xxx each successful xxxxx test-taker receives report cards from xxxxx that certify to his or her successful completion of the course the individual can then mail the report card to a credit-reporting agency and a notation will be e form 886-a examination_report of xxxxx attached to 30-day_letter added to the individual’s credit file that indicates that he or she has successfully completed a financial literacy program as a further incentive to its clients in early xxxx xxxxx initiated a program to award debt management plan participants a dollar_figure refund on their initial contribution upon passing the exam between xxxxx and xxxxx xxxxx prepared produced and distributed four separate educational information packets the principal recipients of the educational packets were individuals who contacted xxxxx for assistance with their financial problems but who after discussing their issues with xxxxx’s counselors were determined not likely to benefit from enrollment in a debt management plan the topics covered by each education packet included how to change one’s spending habits understanding credit taking a proactive approach to managing finances with budgeting techniques and how to provide for basic necessities since xxxxx xxxxx has replaced the educational packets xxxxx contains much of the same information addressed in the educational packets but provides additional details on those topics and is consolidated into one publication xxxxx also contains new information that was not in the educational packets about spending behaviors identity theft and handling debt according to three different account statuses current behind and in collections inearly xxxx xxxxx created a series of topical information sheets xx xxx to submit to consumers who contact xxxxx not just dmp clients upon their request for information related to a specific issue each topic mailer is provided free of charge to consumers through the mail upon request and is available on xxxxx’s website in xxxxx xxxxx sent out big_number calendars at a significant cost to xx xxx to consumers containing monthly information and suggestions about personal financial management xxxxx’s website contains a variety of educational materials that are accessible to the general_public hours a day seven days a week in addition to providing access to xxxxx the xxxxx and xxxxx discussed above the website also provides access to additional educational information for example xxxxx posts a budget worksheet and an interactive loan calculator so that an individual can develop a personal budget and an understanding of his or her finances xxxxx’s website also hosts a range of audio and video files that viewers can listen to and watch for example recordings of the radio programs and full- length dvds from community outreach presentations are available on the website e e e e form 886-a examination_report of xxxxx attached to 30-day_letter e xxxxx estimates that since xxxxx its employees have spent more than hours making educational materials available on the organization’s website xxxxx’s current website does not track the number of visitors to it xxxxx however is in the process of designing a newer version of the website which will have that capability and will provide enhanced capacity to offer educational information to the general_public e e e as for personal counseling to individuals and families who have financial problems regardless of income level the principal contact with xxxxx remains the counseling sessions over the telephone since xxxxx however counselors have received enhanced training and additional encouragement to listen to each caller’s concerns ask a series of questions related to the consumer’s income assets expenses debts and past experiences identify the scope of the caller’s finance-related problems and offer if appropriate alternatives to a debt management plan beginning in xxxxx xxxxx established an enhanced in-house training program to support the additional counseling offered to clients training time for beginning counselors was expanded from one to two weeks during the first week trainees thoroughly review xxxxx’s training manual including its scripts are instructed on the use of xxxxx’s computer-based client database system learn about the history of credit counseling and xxxxx and enhance their understanding of money debt credit and ethical issues during the second week the trainees are allowed to listen as more experienced counselors provide educational information to clients and study for their certification exam since xxxxx xxxxx has required that each counselor pass the national association of certified credit counselors naccc exam before being permitted to communicate with a consumer the certification exam consists of multiple-choice questions that relate directly to the content presented in the naccc study manual which each employee receives upon being hired ninety xxxxx credit counselors have obtained naccc certification xxxxx requires experienced credit counselors with at least one year of counseling experience to become certified by naccc as a certified senior credit counselor to achieve that status xxxxx’s counselors prepare by reviewing study materials received one month prior to the seminar and then participate in a one-day long certification course the program focuses on enhancing listening skills problem solving and client motivation since xxxxx of xxxxx’s team leaders and managers have become naccc senior credit counselors e in xxxxx fifteen of xxxxx’s managers attended and passed a one-day- long naccc certification course to become quality team leaders each av form 886-a examination_report of xxxxx attached to 30-day_letter manager was required to prepare by reviewing study materials received one month prior to the seminar and then participating in the seminar’s activities to demonstrate the ability to tolerate a rapidly changing work environment develop trust use the conflict management processes to bring differing perceptions and expectations into harmony and create an understanding of effective performance management through accountability and feedback xxxxx requires that all staff not only its counselors become certified as credit counselors through the naccc xxxxx also mandates that all counselors take a minimum of continuing education units every two years in order to maintain their certifications xxxxx has taken the certification of its counselors yet a step further by enrolling over half of its counseling staff in a department of housing and urban development certification program moreover xxxxx continues to maintain its iso registration through bsi xxxxx has at all times operated in a manner that is wholly consistent with its own tax- exempt purposes and all applicable_requirements of sec_501 of the code and as such its exempt status should not be revoked for any period of time in the event that the service disagrees with this position it should consider the more recent significant changes made to xxxxx’s activities operations and organizational structure that clearly demonstrate the organization is organized and operated solely to further a robust program of charitable and educational activities thus if the service should conclude that xxxxx’s activities for the years under examination were not sufficiently consistent with sec_501 of the code the service should recognize the recent beneficial changes made by the organization and exercise its discretion either not to revoke xxxxx’s exemption at all or to reinstate xxxxx’s exemption effective xxxxkx alternatively the service should recognize that if xxxxx is not found to have operated exclusively for educational or charitable purposes within the meaning of sec_501 of the code it did operate exclusively for the promotion of social welfare under sec_501 of the code accordingly xxxxx requests that if the service finally determines that xxxxx’s exemption under the former section should be revoked it recognize xxxxx’s exemption from the date of revocation under the latter section government position discussion - form_1023 application in xxxxx xxxxx presented a form_1023 application outlining several proposed educational activities which purportedly would constitute approximately ' form 886-a examination_report of xxxxx attached to 30-day_letter of its operations based on representations made in xxxxx’s application the irs granted exemption under sec_501 of the code however based on the service’s review of the evidence gathered through its examination it has been determined that a significant portion of the activities outlined in the application did not correctly represent how the organization did in fact actually operate moreover xxxxx did not conduct any of the activities it proposed in its application specifically in the form_1023 application xxxxx indicated that it would conduct financial and budgeting workshops offered free of charge to religious organizations civic groups businesses labor unions xxxxx application also discussed the use of videos pamphlets and other education materials on budgeting and buying practice and sound use of consumer credit to be provided free of charge to the groups listed above xxxxx did not conduct financial and budgeting workshops xxxxx did not distribute materials or make available materials discussed in its application to the local groups there were no indications that it ever attempted to include any of the local groups in any aspect of its operations discussion - actual activities based on information obtained during the examination it was determined that the primary activity of xxxxx was not educational in the manner described in the form_1023 application and was not educational or charitable as defined under the internal_revenue_code its regulations or legal precedence the primary activity was the sale of debt management plans this determination was made based on the types of activities that xxxxx conducted and the manner in which they were conducted these factors together demonstrate that xxxxx’s operations were not consistent with sec_501 of the code advertising xxxxx engaged in extensive advertising activities in order to generate leads and made significant expenditures to purchase leads from lead generation companies the procurement of leads was essential to xxxxx’s objective to market its debt management plan dmp the magnitude of its advertising and lead generation activity is reflected in the percent that advertising lead expenses represent to the overall expenditures of the organization specifically and of xxxxx’s overall expenditures were spent on advertising marketing and lead generation during xxxxx and xxxxx respectively based on the review of xxxxx advertisement on its website and its advertisement materials xxxxx had several general points that it wanted to communicate in its advertisements reduce or eliminate interest rates reduce monthly creditor payments consolidate numerous bills into one easy payment eliminate late charges and over-the-limit fees free consultation form 886-a examination_report of xxxxx attached to 30-day_letter the duration of the commercials was either or seconds in length the presentation and content of xxxxx’s commercials were substantially_similar to those used by commercial enterprises to market their products leads generated by lead companies were procured mainly through banners strategically placed on various websites to advertise debt consolidation services although xxx xx’s name may or may not have been associated with advertisements on the banners such vendors were commercial companies whose sole purpose was to generate leads for sale not to educate consumers in addition to its radio commercials and purchasing leads from vendors xxxxx also extended its advertising efforts through the use of internet campaign the formats of the internet campaigns banners were xxxxx click here the time frames for radio commercials and the line spacing used in the internet campaigns did not allow xxxxx to present extensive amount of information to the general_public however within the constraints of time or space xxxxx consistently informed consumers of the availability of its debt management plan giving quick highlights of the alleged benefits of the program thus the advertising language used within the time frame served to market the debt management plan every form of advertising or marketing technique used by xxxxx exclusively promoted the availability of its dmp product and the alleged benefits of the program xxxxx advertisements advocated the sale or availability of the dmp product and did not provide education or any charity within the meaning of sec_501 of the code the term educational includes the instruction of the public on subjects useful to the individual and beneficial to the community in xxxxx’s case however its advertisements lack instructional information the nature of which could assist a financially distressed individual to cultivate credit practices that would eliminate or minimize future financial disasters the advertisements did not provide information such as budgeting techniques buying practices or sound use of consumer credit which is generally a part of the provision of credit counseling and which xxxxx presented as a part of its proposed activities in the form_1023 application the advertisements did not rather the advertisements served a fall within the parameters of individual counseling commercial purpose and were being used as a marketing tool to sell debt management plans the advertising and marketing campaigns generated a significant amount of leads which were used by employees to market the debt management program xxxxx operations were statistically driven and were reflected in the goals that were established monthly goals for total initial contributions and number of enrollees relating to sales of dmps were communicated to managers and employees employee qualification training and compensation to achieve its monthly goals xxxxx designed a compensation package for its employees based on production form 886-a examination_report of xxxxx attached to 30-day_letter employees were required to sign a performance agreement at the time they were employed to acknowledge that salary ranges are commensurate with account achievements see exhibit ed-17 each employee's base salary and bonus commission was based on the number of enrolled consumers and the amount of contribution that the employee acquired see exhibit ed-16 ed-18 management’s expectations the form showed an increase in salary for that employee employee personnel files also showed decreases in salaries when production was not in line with management’s expectations see exhibits ed-2 due to the personal financial gain the incentive was present for employees to quickly push consumers into a dmp there was no incentive for employees to provide meaningful education or counseling since consumer enrollment in the dmp was their top priority if the figures were in line with failure to produce at minimum acceptable levels resulted in the employee being counseled and or terminated review of various personnel file folders showed the upward or downward adjustment of the employees’ base salary based on their production personnel folders reviewed also showed employees being counseled for inadequate production employees’ personnel files showed individuals being issued warnings for production below certain amounts xxxxx - department of labor indicated the following in a letter the claimant was discharged by xxxxx on because she could not make her sales quotas see exhibit ed-46 in the personnel file for xxxxx the state of according to the managers weekly meeting dated date the if an following was noted managers need to evaluate everyone in their group employee hasn’t broken at least dollar_figure after their first full months they need to be in one weekly meeting managers were told that once an employee is terminated placed in a group it is the manager’s responsibility to turn their employees into good sales representative by effectively managing they should be collecting payments immediately can you turn every employee into a good sales representative probably not make or break them see exhibit ed- for minutes of weekly meetings xxxxx created a telemarketing sales environment which resulted in consumers being pressured into enrolling in xxxxx’s dmp the environment was not conducive to provide meaningful education or counseling sessions even though credit counselors formed the pool of employees responsible for the provision of counseling services to financially distressed individuals xxxxx did not require applicants to have prior credit counseling experience or any counseling experience it did not require candidates to have a certain level of education or knowledge in the field of credit counseling also xxxxx did not require candidates to have any special license or certificates in the area of counseling xxxxx’s credit counselor position was similar to telemarketing positions and its advertisernent in the local papers to fill such positions was similar to the classified ads used for sales telemarketing positions see exhibit ed- xxxxx provided approximately seven days of in-house training to its employees see exhibit page of xxxxx deposition however the training materials form 886-a examination_report of xxxxx attached to 30-day_letter primarily focused on how to sell the debt management plan and aspects associated with the plan through the use of various scripts see the exhibit ed- use of the script was emphasized during the training and employees were required to read and follow the script no significant training was provided on counseling methods counseling verbatim techniques or on topics such as proper budgeting techniques sound use of consumer credit etc the overall goal and purpose of the training can be summarized in the first line of how to be a successful telephone sales representative as new employees we have all accepted this position with one common goal to make money see exhibit ed-14 how to sell the dmp was the primary purpose of the training no training was provided to equip the employees with skills necessary to counsel in the areas of money management skills or sound use of consumer credit as a result of xxxxx recruitment practices and the type of training that was provided the employees neither had the experience knowledge or training that would allow them to effectively counsel a financially distressed person neither did the employees’ compensation package provide an incentive for them to educate the consumers in the area of credit counseling the scripts used in xxxxx and xxxxx had little or no educational content minimal educational material was covered in the training such as credit bureaus and reports information that would be useful to consumers was not included in the script thus substantially_all of the training that was provided to the employees served to equip them to sell the debt management plans scripted dmp enrollment sessions to determine the type level and quality of credit counseling that was allegedly provided to consumers the examination team looked to the scripts since those were primarily the only tools that were used to impart information to the consumers the training materials including the scripts also provide detailed information on the techniques that were used by the employees as stated previously dialogue with consumers was controlled via the mandatory use of the script telephone calls were monitored to make sure that employees were - following the scripts deviations from script lead to employee counseling or termination the overall basic purpose of the script was to determine if an individual meets the requirements for a debt management program and to convince consumers to enroll in the debt management program by outlining all the benefits associated with the program information provided to consumers to persuade them to enroll in the program included the following a detailed description of the benefits of a debt management program which includes low interest rates reduce payments one monthly payment accounts are brought current and balance are paid off faster etc the intent was to get them excited about the interest rates reductions and additional benefits consumers were also told about an advantage that xxxxx had over any other debt consolidation company which was the opportunity to for a consolidation loan consumers were told that they were successful in making seven on-time payments they would be referred to one of their lenders to be reviewed for a debt consolidation loan form 886-a examination_report of xxxxx attached to 30-day_letter once the consumer became excited about the lower payment the employee read the portion of the script that asked for a contribution and informed the consumer of the monthly fee associated with the program if the employee encountered any resistance in this area with regards to payments of the fees other scripts were used to convince the consumer to pay the contribution the training materials has a page titled determining the customer the hot button will tell you exactly which approach or needs in which the employees were trained how manipulate the needs of the consumer in order to close the sale sales presentation you will use with the customer according to the information given employees were to determine the customer needs by finding out why the consumer submitted the application the training material said it is the credit counselors job to determine what those needs are and adjust their sales presentation accordingly by determining the customers needs you will ultimately find their hot button ifa consumer’s hot button was dissatisfaction with the reduction of their principal balance after each payment the employee was trained to tell the consumer about the lower interest rate which would result in faster reduction in their balance if the consumer’s motivation was to restore their credit then employees would tell the consumer about the benefit of the program that would allow them to restore their credit and if their hot button was debt consolidation loan then the employee would tell them about the feature of the program that provides them an opportunity for a debt consolidation loan the purpose for determining the consumer need was summarized in the last sentence on the page the more hot buttons you find the easier it will be to close the sale thus determining the customer needs was not geared towards soliciting information that would allow the employee to understand the consumer’s background or habits that are behind the problem of their indebtedness in order to provide meaningful counseling to address the problem instead the employee focus was to find out the consumer main point of disappointment or motivation that led them to contact xxxxx and to use that information to pressure the consumer into thinking that a dmp is the solution for their crises see exhibits ed- and ed- for training materials included in the tips of how to be a successful telephone sales representative was the following advice to employees keep it simple avoid over explaining the program this will often confuse the client and bring up objections which would otherwise been avoided the telephone system has a display that showed the actual time spent during a conversation if minutes have lapsed you need to ask yourself if the conversation is going anywhere if not end the call as quickly as possible and call someone else do not let uninterested customers waste your valuable time ‘the ultimate goal of each phone call is the enrollment of the consumer in the dmp employees are therefore trained that if consumer is not interested in the dmp then the if an employee after going through the script saw that a sale call should be terminated was not imminent the consumer’s plight was totally disregarded since at that point the call was not extended to discuss and address situations affecting the consumer’s predicament thus xxxxx did not provide consumer education or counseling to its callers outside the commercial realm of the debt management program any limitation on talk time served to keep the entire focus of the conversation on the sale of the dmp form 886-a examination_report of xxxxx attached to 30-day_letter product since it was not feasible for employees to sell the dmp product and educate consumers on personal money management during the amount of time allotted employees were given a handout with a series of questions and answers to use to most if not all of the answers to the overcome objections that the consumer may have questions used strategic sales language which served to push the consumer into the debt management program the handout itself titled overcoming objections stated that building a rapport with your client and establishing a mutual trust is a crucial because the individual can not see you once you have gained the clients trust you will ultimately enroll the client the overall purpose for this handout was not to develop a_trust that would facilitate educating the consumers but to ultimately enroll them in the debt none of these materials or strategies was geared towards management program educating consumers about how to exercise good judgment in the use of credit or how to develop practices that could prevent future occurrence of financial crisis employees’ calls were consistently monitored not to make sure that valuable educational information is being shared with the consumer but to make sure that employees were following the script overcoming any objection regarding enrollment in a dmp that they may have encounter being enthusiasm and aggressive the scripts allowed management to control the length of the conversation and the type and quality of information that was provided to consumers the criteria used to critique employees as well as their compensation arrangements encouraged employees to make quick sales in order to quickly move on to the next consumer xxxxx stated that we were very reluctant to refer people to file for he acknowledged that xxxxx did not during the years under examination the xxxxx sales presentation script did not contain a section that allowed employees to discuss options with the consumer on pages to in xxxxx’s deposition he was asked where in the training materials was it explained to the counselor how to make the assessment to determine what option self pay dmp bankruptcy or debt consolidation loan to recommend to the consumer he indicated that nothing that would reflect in the training manual and neither did the slide presentation provided written training or written guidelines to the employees on how to make that type of determination on page of xxxxx’s deposition xxxxx was asked if counselors were provided a script to be used if the consumer did not qualify bankruptcy you know we frowned upon it have a script that would instruct a counselor what to tell a consumer who did not qualify for a debt management plan xxxxx did not consider it a priority or necessity to educate the consumer about the various options via the script or during the telephone session neither did xxxxx attempt to provide any educational literature or information that would assist this particular consumer in exercising sound money management overall the script was a tool to effectively and efficiently sell debt management plans the information that was provided relates to how the dmp program operated and the benefits of the programs it provided no information that would assist the financially form 886-a examination_report of xxxxx attached to 30-day_letter distressed to see why and how they came to be ina financial crisis xx xxx as a consistent part of its telephone session did not address the consumer spending habits or budgetary matters in a personalized manner that would assist the consumer to prevent or it provided no educational information or counseling in minimize similar financial crisis areas similar to those represented in its form_1023 application such as counseling on matters such as proper budgeting buying practices and the sound use of consumer credit it provided no information that was of an educational nature that would assist a financially distressed person to ultimately exercise sound judgment in the use of consumer credit or address the factors that originally created the financial distress xxxxx in his deposition on page stated the following regarding the industry credit counseling as a whole the industry as a whole maybe not today but certainly at this particular time all credit counseling companies were sales oriented emphasis added he was also asked on page to identify in any of the scripts where there was actual counseling being conducted as opposed to selling following i don’t think you can find actual counseling written in the form of a script or at least you will not here in xxxxx’s materials xxxxx indicated the after consumers were enrolled in the program xxxxx had no further contact with the consumer unless the consumer initiated a call for additional counseling asa practical matter consumers were given the telephone number for xxxxx for all future contact consumers were not told in the package that they could or should contact xxxxx for counseling sales employees did not want and neither were they encouraged by management to spend their time talking to a consumer who no longer had the potential boost their compensation due to sales goals and compensation based on amount of based on the content of the script testimonies provided by employees the method by which xxx xx compensated its employees and management’s policy regarding the mandatory use of the script and the elements used to critique the employees were placed in an environment which was not conducive to provide education but instead created a sales environment geared towards the sale of debt management plans fees contributions in the form_1023 application xxxxx indicated that clients will be requested to pay periodic fees to xxxxx to receive the budget plan service the fees will consist of dollar_figure per creditor per month up to a maximum monthly fee of dollar_figure per client these fees will be reduced or waived for any client who is financially unable to pay the full amounts emphasis added part ii line of the application states the following xxxxx also anticipates receiving revenues in the form of fees to be charged to financially able clients who participated in the budget planning program these fees will consist of a monthly fee of dollar_figure per month per creditor per client up to a maximum fee per client of dollar_figure per month fees will be charged to non-indigent clients those with incomes above government poverty thresholds for the budget plan service emphasis added xxxxx expected that approximately of is revenue would come from the fees a copy of the template copy of the consumer agreement submitted with the form_1023 application package stated the - 6dollar_figure- form 886-a examination_report of xxxxx attached to 30-day_letter following i understand that xxxxx does not charge any advance fees for any of their programs but i understand that i will be requested to make a monthly contribution to xxxxx of dollar_figure per account the template agreement did not discuss a one-time contribution in practice xxxxx was consistent in charging all consumers a monthly fee of dollar_figure per account or a total sum of dollar_figure monthly whichever was greater xxxxx also consistently charged a ‘ ‘one time non-refundable counseling contribution equivalent to approximately of the consumer’s total debt in practice xxxxx did not attempt to identify those persons who could be classified as indigent the debt management program was made available to anyone who was interested in the program the criteria used to determine eligibility were as follows see exhibit ed-44 the state in which the consumer lives and at least dollar_figure in unsecured debt the following standard language was used in the xxxxx debt management i have also been requested and agree to make a voluntary monthly agreement contribution of six-dollars dollar_figure per account that xxxxx is handling for me or a total sum of dollar_figure monthly which is greater these amounts are included in my regular monthly payment these funds will be used for covering the costs involved in handling my creditors on a monthly basis xxxxx will never bill or invoice me for any of these costs xxxxx does not require any advanced fees for their services however i have been requested and agree to make a one time non-refundable counseling contribution to xxx xx equivalent to approximately of the total debt they are handling for me the contribution will assist xxxxx’s operating costs including but not limited to enrollment of my accounts and time and resources used in negotiating a repayment plan with creditors i understand that this amount will be procured from my initial payment to xxxxx this section of the agreement has been revised several times for the period under examination see exhibit ed-45 for template copies of xxxxx debt management agreement in xxxxx’s deposition page see exhibit he was asked if xxxxx had a written policy regarding collecting fees from only non-indigent individuals xxxxx indicated that it was not written anywhere xxxxx’s policy was to ask all individuals for a monthly fee and a contribution and to attempt to convince them to pay it if they are reluctant to pay therefore no distinction was made between those individuals who were considered above the poverty lines and those who could be classified as indigents employee personnel and the managers weekly meeting minutes showed that employees were under great pressure to bring in the first payment they were reprimanded or terminated if they were unable to secure the first payment even though consumers were initially told that the first payment was voluntary ifa consumer indicated that they could not afford the first payment employees would use persuasive language to convince the consumers to give the first payment per response to interview form 886-a examination_report of xxxxx attached to 30-day_letter questionnaire item sec_21 and sec_22 b b provided the following statement i was supposed to try to persuade them to make the contribution i was told to tell them it was tax deductible i would have to refer them to my supervisor if they still refused to make the the questionnaire response indicated that it was a requirement voluntary contribution to obtain the supervisor’s signature to waive or reduced the voluntary contribution see for response to interview questionnaire according to response to idr exhibit ed-37 deb-001 question xxxxx indicated that ifa client declined to pay the recommended fee the consumer would receive an explanation as to how the payments financed the services and that xxxxx informed them about the amount of money that they would save over time by participating in the program based on the manner in which xxxxx solicited the contribution it cannot be called a contribution but an administrative fee charged for participation in the debt management program the success of the strategy used by xxxxx to solicit the contribution was reflected in the percent that revenue collected from consumers represented to xxxxx’s total revenue as well as the number of individuals who enrolled in the program without giving a first payment in xxxxx stated in idr deb-009 that only three individuals did not and20_ overall amounts paid_by consumers to pay the monthly fees xxxxx for services constitute approximately and and of total revenue respectively for20 the first payment charged by xxxxx to its clients was based on that particular client’s total amount of debt therefore an individual with one credit card who had an extremely large amount of debt would pay a higher first payment than an individual with multiple accounts with a smaller amount of debt thus the first payment amount charged by xxxxx bears no correlation to the actual cost to establish the customer on the debt management program xxxxx did not limit its debt management program to a charitable_class it had no established procedure or policy in place that would allow for a waiyer or reduction of the first payment or monthly fee xxxxx had no policy or guideline in place to waive the fee for individuals or families to whom the payment would cause financial hardship xxxxx’s debt management program was not designed to distinguish between the indigents non-indigents or low-income individuals or families the organization erected obstacles to prevent or minimize any reduction or waiver of first payment or monthly fees such policy includes the requirement that reduction of contributions be approved by the manager and using a compensation package based on the number of enrollees and total contribution based on the manner in which the program was administered the debt management plan did not serve a charitable purpose website welcome package referrals kxxxx the organization’s website during xxxx thru xxxx had information regarding its debt management program with little or no educational items consumers to its website to read educational materials because such materials did not exist it was not a practice of xxxxx employees to refer form 886-a examination_report of xxxxx attached to 30-day_letter the welcome package had items that purported to be educational however such items related directly or indirectly to the debt management program a detailed review of the welcome package showed that most if not all of the information was follow-up information for those who enrolled in the debt management program such information includes a two page document of reminders for consumers enrolled in dmp list of creditors for consumers to call to change payment due dates payment envelopes and exhibit ed-35 contains the welcome package cease and desist notification forms documents xxxxx claimed that it distributed a book xxxxx to individuals who enrolled in the dmp xxxxx itself did not distribute the books and the examination did not reveal any procedures in place used by xxxxx to ensure that the books were being mailed to the consumers the organization indicated that the book was distributed only to enrolled consumers thus financially distressed individuals who contacted xxxxx but did not enroll in the program were not sent copies of information that xxxxxx itself classified as educational the scripts used in the initial phone contact made no reference to the book xxxxx thus the employees during their contact with consumers made no reference to the availability of this items as an educational benefit provided to clients xxxxx has claimed that these items were educational but it did not place any great emphasis on sharing any of this information during the initial telephone session with the consumer the inclusion of a blank xxxxx worksheet in the package did not appear to’ serve any educational purpose since it consumers where only required to complete it if they have accounts with certain lenders and neither was the form accompanied by any information to educate the consumer on how to use the form or the importance of the form overall substantially_all information in the welcome package relates to dmp payment envelopes important reminders about the dmp plan and cease and matters desist notification forms do not serve to educate consumers on sound money management thus the welcome package was not used primarily as an educational tool xxxxx’s referral process was not an educational credit counseling service xxxxx merely pointed the consumer to another company which could provide some other form of financial assistance for a fee the primary purpose for most of the referrals was to allow consumers to obtain loans to pay off their debt using companies owned by individuals who were former directors employees or friends of xxxxx such as xxxxx the back office services provided by xxxxx served as the customer service unit to respond to clients inquiries regarding matters relating to the debt management plan clients would contact xxxxx if they felt their statement was incorrect or if creditors continued to contact them after they have been enrolled in a debt management plan the xxxxx contract specifically excludes intake and counseling service xxxxx es form 886-a examination_report of xxx xx attached to 30-day_letter involvement with the clients after enrollment in the program was an extension of the debt management service and did not serve an educational purpose use of resources the majority of xxxxx’s staff was employees whose responsibility was to enroll consumers in the debt management program approximately of its staff _ consists of counselors including those employees’ immediate supervisors and managers approximately of the staff consisted of individuals who participated in the dmp process by providing assistance in processing the dmp package and others who were responsible for lead distribution together these individuals represent approximately of the overall staff of xxxxx that were directly involved in distributing leads taking phone calls and processing the applications and other forms see exhibit ed- according to the form_990 xxxxx’s total expenditures_for xxxxx and - xxxxx weredollar_figure looking at two expense categories that were clearly identifiable as expenses associated with the dmp process - was noted leads advertising and xxxxx-back-office - the following respectively at a minimum and dollar_figure dollar_figure xxxx expenses dollar_figure leads advertising xxxxx-backoffice dollar_figure of total expense sec_26 of total expense sec_27 xxxx expenses _ dollar_figure dollar_figure xxxx expenses dollar_figure leads advertising overall expense form 886-a examination_report of xxxxx attached to 30-day_letter xxxxx-backoffice dollar_figure overall excluding any payroll expenses the annual average amount of xxxxx’s overall expenditures on the dmp process represent of its total expenses approximately of the staff is directly involved in the dmp process payroll expenses when included would cause this figure to be even higher see exhibit ed-50 for leads advertising amounts for xxxx and xxxx identified on exhibit as public relations public awareness or advertising see exhibit ed-6 for leads advertising amounts for xxxx since xxxxx’s debt management program is the primary activity of the organization since a substantial amount of its resources were devoted to the program and represent a significant percent of its overall operating cost xxxxx does not further any charitable or educational purpose when it mass markets a dmp although the representations contained in xxxxx’s form_1023 application package portrayed xx xxx as an organization substantially_similar to the organization described in revrul_69_441 and the consumer credit counseling service of alabama inc case ccc of alabama its actual operations activities were not consistent with the activities described in the revenue_ruling or in the ccc of alabama case xxxxx did not provide community education or counseling assistance similar to based on the daily that described in the revenue_ruling or the ccc of alabama case duties of the employees substantially_all of the xxxxx employees’ time was spent on the debt management program as contrasted with the ccc of alabama case where the dmp activity was a relatively small part of that organization’s activities moreover in that case the organization charged nominal fees received some public support and had a board dominated by members of the general_public factors indicating a charitable operation in addition to the lack of educational or charitable activities xxxxx has a substantial non-exempt purpose of selling a product the dmp and providing business to xxxxx and its successor entities discussion control of xxxxx by xxxxx and xxxxx exemption from tax under sec_501 is necessary in order for fair share monies to be paid_by creditors to credit counseling organizations as well as to avoid federal trade commission scrutiny under the credit repair organizations act which was enacted date and became effective on date this act specifically excludes any nonprofit organization that is exempt from taxation under sec_501 of the internal_revenue_code see a summary of the croa law in exhibit hence securing tax-exempt status under sec_501 was critical to all organizations’ economic viability as a credit_counseling_organization and assisted in ensuring that it could operate in a more unfettered manner form 886-a examination_report of xxxxx attached to 30-day_letter once xxxxx could no longer handle all its leads and his wholly-owned back office company xxx xx was operating as a separate_entity xxxxx ordered individuals within xxx xx to assist in start_up operations of other credit counseling agencies ccas all of which entered into fulfillment agreements with xxxxx memos and e- mails from xxxxx of xxxxxs the former xxxxx employee who assisted in distribution of leads to xxxxx and xxxxx client ccas clearly indicate that xxxxx was controlling the operations of the ccas see exhibit for memos received from xxxxx the memo to xxxxx xxxxx and xxxxx clearly discusses tv commercials that were sent to xxxxx xxxxx of xxxxx and requests feedback from all the tv commercials were physically sent to xxxxx by federal express the memos clearly state that xxx xx is going over the numbers ie the leads with xxxxx and that xxx xx agreed to absorb excess leads during busy times as stated previously xxxxx had the agreement to purchase all excess leads these excess leads according to the testimony and documents of xxxxx and xxxxxs see exhibit were distributed to the xxxxx contracted ccas such as xxxxx those ccas including xxxxx all contracted with xxxxx xxxxx’s wholly-owned company to process the client payments resulting from individuals entering into a debt management plan the fees paid_by xxxxx to xxxxx in xxxxx under the fulfillment the analysis of xxxxx’ agreement are not reasonable in relation to the industry financial statements and tax returns show that it was super-profitable compared to industry norms this was due exclusively to the lack of arms-length negotiations between xxxxx and xxxxx resulting from xxxxx controlling both entities either directly or through nominees the overcharges in xxxxx by xxxxx pursuant to the fulfillment agreement xxxxx wasaspin off of xxxxx that was orchestrated by aloneequatetodollar_figure xxxxx xxxxx of xxxxx testified that xxxxx asked him to start a cca and that xxxxx provided him with assistance from xxxxx and his other companies to achieve the start-up see xxxxx’s testimony in exhibit further evidence of the overcharging is found in xxxxx testimony see exhibit where he states that he can process the clients with more quality at a much cheaper cost also the us bankruptcy court examiner concluded that he found a vendor who can currently service the xxxxx’s dmps at a cost much cheaper than the current arrangement with xxxxx see exhibit xxxxx’s memo on xkxxx processing see exhibit for the xxxxx memo taken from the ftc files even states that the cost with substantial portions of the cost attributable to corporate overhead is dollar_figure per dmp per month far less than the initial dollar_figure a month that xxxxx xxxxx and other xxxxx contracted ccas were charged by xxxxx and the cost of dollar_figure per there are no written contracts with xxxxx the friends of xxxxx and the former employees of xxxxx or xxxxx for lead purchases form 886-a examination_report of xxxxx attached to 30-day_letter dmp per month that xxxxx stated in its minutes was computed in its due diligence exhibit in months after entering into fulfillment agreement with xxxkxkx due to a criminal conviction in xxxxx on money laundering xxxxx used nominees in order not to draw scrutiny on his companies see the court documents in exhibit xxxxx installed xxxxx into xxxxx to control its operations and immediately enter into a fulfillment agreement with xxxxx for substantial fees for back office services see xxxxx testimony in exhibit xxxxx also controlled the leads through the coordination of advertising and lead inventories xxxxx put a former xxxxx employee xxxxx into her business xxxxxs in order to consolidate and distribute leads generated from xxxkx advertising to xxxxx clients and subsequently advertising for other spin-off ccas ms gardner contracted with advertising media for xxxxx and sold the resulting leads to xxkxxx xxxxx xxxxx and other xxxxx spin-offs that were xxxxx clients also see exhibit on memos and e-mails to inventory and advertising approval by for direction of lead xxxxx a further exhibit proving that xxxxx and xxxxx controlled xxxxx and other xxxxx client ccas is found in the data that xxxxx collected on the ccas xxxxx had substantial lead cost information as well as profitability analysis see the xxxxx xxxxx memo in exhibit the xxxxx accounts_receivable and revenue analyses in exhibit which contains information on all xxxxx controlled ccas and the bear stearns xxx xx sale due diligence in exhibit xxxxx responded to the ftc see exhibit showing all of the relationships to the xxxxx client ccas the see the senate report xxxxx comments in the senate report in exhibit which contends that the xxxxx-xxxxx conglomerate is controlled by the xxxxx business practices and xxxxx xxxxx was able to direct the resources and personnel of xxxxx to start xxxxx xxxxx directed xxxxx to provide forms agreements management assistance training and personnel to xxxxx who he started with a trusted former employees of xxxxx xxxxx virtually all of these xxxxx spin off companies were represented during the exemption application process by xxxxx who also represented xxxxx xxxxx also assisted them with loans and leads to start the companies in exchange for them signing fulfillment agreements with his company xxxxx the bear stearns memo discusses this business model that was employed by xxxxx see exhibit also the xxxxx financial statements for xxxx and xxxx state that the business model is to assist ccas who are clients with advertising and marketing ie leaxxxxx see exhibit xxxxx’s operation was a mirror image of what xxxxx had implemented at xxxxx xxxxx through xxxxx had control and power through the non-compete agreement on whether or not xxxxx could create or otherwise be involved in another company that was in competition with xxxxx the creation of xxxxx was not challenged by xxxxx xxxxx because xxxxx was going to be treated by xxxxx pe form 886-a examination_report of xxxxx attached to 30-day_letter as a subsidiary company evidenced by xxxxx and xxxxx involvement in its formation the absence of any discussions between xxxxx with xxxxx on the matter of the non-compete agreement signifies that xxxxx and xxxxx did not perceive xxxxx has in direct competition with xxxxx xxxxx was not perceived by xxxxx xxxxx as a direct competitor to xxxxx because xxxxx functioned as an extension of xxxxx providing similar services in a different location xxxxx was not a threat to xxxxx xxxxx but was an extension of xxxxx control of the credit counseling market the absence of any legal action against xx xxx or any of xxxxx’s former employees then employed by xxxxx for violating the non-compete agreement demonstrates that xxxxx xxxxx had the ability to control the operations of xxxxx since it has the mechanism in place to legally challenge its existence and operations business practices that xxxxx shared with xxxxx through its own staff or through xxxxx staff and the execution of a fulfillment agreement a document created solely for xxxxx purposes resulted in xxxxx having significant influence over the operations of xxxxx the involvement of xxxxx xxxxxx in the establishment of xxxxx the all of these transactions were able to occur because xxxxx controlled xxxxx and xxxxx the fa fees were not negotiated at arms-length and as a result substantial monies inured to the benefit of xxxxx discussion inurement and private benefit to xxxxx and xxxxx as stated previously xxxxx signed a fulfillment agreement with xxxxx a company wholly owned by xxxxx upon formulation of xxxxx the board did not conduct any contemporaneous due diligence with regards to this agreement and all subsequent agreements as evidenced in the minutes provided see exhibit for the minutes with the only reference to due diligence and review by the board being almost months after xxxxx began servicing xxxxx clients- ie the minutes and discussion of the board on xxxxx long after the start-up of xxxxx and xxxxx on date xxxxx was able to exert significant control_over the business operations of xxxxx through his former employee at xxxxx xxxxx to overcharge for back office services according to an irs engineering report on the value of the back-office services xxxxx substantially overcharged xxxxx for the services provided see irs engineering report in exhibit the irs engineering report concludes that xxxxx is super-profitable by industry standards in fact xxxxx by industry standards over-charged xxxxx in processing fees under the fulfillment agreement in xxxxx and xxxxx in the amountsofdollar_figure over-charge of dollar_figure est of hawaii and international postgraduate medical foundation supra for-profit entity xxx xx benefited substantially from the operation of xxxxx and see analysis in exhibit like the situations in the cases of respectively or a total three-year xxxxx’s _ dollar_figure and dollar_figure form 886-a examination_report of xxxxx attached to 30-day_letter other ccas the evidence in this case establishes that the substantial purpose of xxxxx was to increase the income of xxxxx discussion- inurement to xxxxx and xxxxx sold leads in xxxx for dollar_figure xxxxx see the xxxxx v xxxkx kxxxx complaint in exhibit xxxxkx was able to control xxxxx procurement and payment to embezzle funds to xxxkxx xxxxx was also able to utilize corporate credit cards and xxxxx funds to pay for fictitious employees that were in reality his girlfriends that provided no services to xxxxx see testimony of xxxxx in exhibit complaint in exhibit xxxxx was able to utilize xxxxx for his personal and private gain xxxxkx for which he never provided or were of no value to xxxxx also embezzled funds to pay for the personal expenses of himself and discussion substantial private benefit conferred on others his wife xxxxx the purported founder of xxxxx xxxxx and xxxxx used xxxxx american express cards for three years to purchase lavish trips and pay personal expenses that benefited themselves and xxxxx’s girlfriends former xxxxx employees and xxxxx friends xxxxx and xxxxx also arranged to sell the book xxxxx to all xxxxx dmp clients in the welcome package this arrangement was made by xxxxx see the testimony of xxxxx in in income from the book and xxxxx and his exhibit xxxxx derived dollar_figure company xxxxx derived over dollar_figure million in revenue from the book see exhibit discussion inurement private benefit to xxxxx xxxxx board member as stated xxxxx provided leads from its counselors to xxxxx a company owned by xxxxx a board member from xxxxx neither xxxxx or xxxxx can quantify the amount of leads but neither deny that xxxxx and his company received them without paying xxxxx for their value see xxxxx testimony in exhibit xxxxx testimony in exhibit and xxxxx testimony in exhibit because xxxxx was a board member and allegedly in a fiduciary position to direct the operations of xxxxx these referrals constitute inurement to the benefit of xxxxx purposes within the meaning of sec_501 of the code since its primary activity is the sale of debt management plans xxxxx conducted no educational activities within the community provided no educational training or counseling to individuals on credit or debt management issues and did not provide education in the context of sales of its debt management plans the debt management program was not limited to a charitable_class xxxxx is not operated exclusively for educational or for any other exempt conclusion form 886-a examination_report of xxxxx attached to 30-day_letter and xxxxx did not have an established policy or procedure to waive or reduce the fees for the indigents or to waive the fees for those to whom such fees would create financial hardship consequently the debt management program did not serve a charitable purpose since xxxxx’s primary activity was the sale of debt management plans which lacked substantial educational or charitable aspects its exemption under sec_501 of the code should be revoked effective date in addition xxxxx had a substantial non exempt_purpose in selling a product the dmp and providing business to xxxxx under a contract that was extremely lucrative to xxxxx xxxxx did not further any charitable or educational purpose when it marketed its dmps organization was exempted from the croa it was able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law as such xxxxx is operated for a substantial non-exempt purpose that of carrying on a business while avoiding federal regulation moreover because xxxxx as a sec_501 xxxxx’s earnings also inured to the benefit of xxxcxx and its founder and the founder of xxxxx xxxxx xxxxx paid fees to xxxxx’s company xxxxx in xxxxx that were dollar_figure xxxxx’s earnings inured to the benefit of xxxxx and his company xxxxx its exemption under sec_501 of the code should be revoked effective date furthermore even without considering inurement xxxxx was operated primarily for the benefit of xxxxx in excess of reasonable fair_market_value since xxxxx’s earnings also inured to the benefit of the individual who ran its day to day operations from its inception in xxxx until xxxxx xxxxx in the years xxxxx xxxxx received substantial payments for which goods and services were not provided he embezzled funds from xxxxx to pay for lavish trips care of his girlfriends and for the personal benefit of himself and his wife the purported founder of xxxxx xxxxx in addition to conferring private benefit on xxxxx and xxxxx xxxxx also substantially served the private interests of individuals associated with xxxxx these include former employees of xxxxx the company that was founded by xxxxx and friendsof xxxxx as well as family members who derived benefit without question from xxxxx for sales of services and products diverted to their companies these individuals personally benefited from transactions that were composed solely to benefit them served the private interests of individuals associated with xxxxx xxxxx or conferred substantial private benefits on a number of individuals and companies in contravention of sec_501 of the code its exemption under sec_501 of the code should be revoked effective date xxxxx’s for-profit business since xxxxx substantially form 886-a examination_report of xxxxx attached to 30-day_letter -76-
